EXHIBIT 10.1






This agreement has been filed to provide investors with information regarding
its terms. It is not intended to provide any other factual information about the
Tennessee Valley Authority. The representations and warranties of the parties in
this agreement were made to, and solely for the benefit of, the other parties to
this agreement. The assertions embodied in the representations and warranties
may be qualified by information included in schedules, exhibits, or other
materials exchanged by the parties that may modify or create exceptions to the
representations and warranties. Accordingly, investors should not rely on the
representations and warranties as characterizations of the actual state of facts
at the time they were made or otherwise.




EXECUTION VERSION




AMENDED AND RESTATED JUNE MATURITY CREDIT AGREEMENT


Dated as of June 13, 2018




Among




TENNESSEE VALLEY AUTHORITY,
as the Borrower




ROYAL BANK OF CANADA,
as Administrative Agent, L/C Issuer and a Lender




and




THE OTHER LENDERS PARTY HERETO




Arranged By:




RBC CAPITAL MARKETS,
as Lead Arranger and Bookrunner









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page(s)
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS..................................................
1


1.01 Defined
Terms..........................................................................................................
1


1.02 Other Interpretive
Provisions...................................................................................
20


1.03 Accounting
Terms....................................................................................................
21


1.04 Times of
Day............................................................................................................
21


1.05 Letter of Credit
Amounts.........................................................................................
21


 
 
ARTICLE II THE COMMITMENTS AND
LOAN................................................................
22


2.01
Loans........................................................................................................................
22


2.02 Borrowings, Conversions and Continuations of
Loans...........................................
22


2.03 Letter of
Credit........................................................................................................
23


2.04
Prepayments.............................................................................................................
32


2.05 Termination or Reduction of Aggregate Commitments;
Availability......................
32


2.06 Repayment of
Loans................................................................................................
33


2.07
Interest.....................................................................................................................
33


2.08
Fees..........................................................................................................................
34


2.09 Computation of Interest and
Fees............................................................................
35


2.10 Evidence of
Debt.....................................................................................................
35


2.11 Payments Generally; Administrative Agent's
Clawback.........................................
35


2.12 Sharing of Payments by
Lenders.............................................................................
37


2.13 Cash
Collateral.........................................................................................................
38


2.14 Defaulting
Lenders..................................................................................................
39


2.15 Expansion
Option....................................................................................................
41


2.16 Extension of the Termination
Date..........................................................................
41


 
 
ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY.....................................
42


3.01
Taxes........................................................................................................................
42


3.02
Illegality...................................................................................................................
46


3.03 Inability to Determine
Rates....................................................................................
47


3.04 Increased
Costs........................................................................................................
47


3.05 Compensation for
Losses.........................................................................................
49


3.06 Mitigation Obligations; Replacement of
Lenders....................................................
49


3.07
Survival....................................................................................................................
50


 
 
ARTICLE IV CONDITIONS PRECEDENT TO
LOANS......................................................
50


4.01 Conditions to
Closing..............................................................................................
50


4.02 Conditions to All Credit
Extensions........................................................................
51


4.03 Conditions to Each Commitment
Increase..............................................................
52


 
 
ARTICLE V REPRESENTATIONS AND
WARRANTIES....................................................
53


5.01 Existence, Qualification and
Power.........................................................................
53


5.02 Authorization; No
Contravention............................................................................
53


5.03 Governmental Authorization; Other
Consents.........................................................
53









-i-

--------------------------------------------------------------------------------





 
 
5.04 Binding
Effect..........................................................................................................
54


5.05 Financial Statements; No Material Adverse
Effect..................................................
54


5.06
Litigation..................................................................................................................
54


5.07 No
Default...............................................................................................................
54


5.08 Ownership of Property;
Liens..................................................................................
54


5.09 Environmental
Compliance.....................................................................................
55


5.10 Payment of Governmental
Charges.........................................................................
55


5.11 ERISA
Compliance..................................................................................................
55


5.12 Margin Regulations; Investment Company
Act.......................................................
56


5.13
Disclosure................................................................................................................
56


5.14 Compliance with
Laws............................................................................................
57


 
 
ARTICLE VI AFFIRMATIVE
COVENANTS........................................................................
58


6.01 Financial
Statements................................................................................................
58


6.02 Certificates; Other
Information................................................................................
59


6.03
Notices.....................................................................................................................
60


6.04 Payment of
Obligations...........................................................................................
61


6.05 Preservation of Existence,
Etc.................................................................................
61


6.06 Maintenance of
Properties.......................................................................................
61


6.07 Maintenance of
Insurance........................................................................................
61


6.08 Compliance with
Laws............................................................................................
61


6.09 Books and
Records..................................................................................................
61


6.10 Inspection
Rights.....................................................................................................
62


6.11 Use of
Proceeds.......................................................................................................
62


6.12 Rates and
Charges....................................................................................................
62


6.13 Protection of Lenders'
Investment...........................................................................
63


 
 
ARTICLE VII NEGATIVE
COVENANTS.............................................................................
63


7.01
Liens........................................................................................................................
63


7.02
Indebtedness............................................................................................................
63


7.03 Fundamental Changes;
Subsidiaries........................................................................
64


7.04 Change in Nature of
Business..................................................................................
64


7.05 Use of
Proceeds.......................................................................................................
64


 
 
ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES..................................................
64


8.01 Events of
Default.....................................................................................................
64


8.02 Remedies Upon Event of
Default............................................................................
67


8.03 Application of
Funds................................................................................................
67


 
 
ARTICLE IX ADMINISTRATIVE
AGENT...........................................................................
68


9.01 Appointment and
Authority......................................................................................
68


9.02 Rights and Obligations as a
Lender.........................................................................
69


9.03 Exculpatory
Provisions............................................................................................
69


9.04 Reliance by Administrative
Agent...........................................................................
70


9.05 Delegation of
Duties................................................................................................
70


9.06 Resignation of Administrative
Agent.......................................................................
70


9.07 Non-Reliance on Administrative Agent and Other
Lenders....................................
71





-ii-

--------------------------------------------------------------------------------







 
 
9.08 No Other Duties;
Etc...............................................................................................
71


9.09 Administrative Agent May File Proofs of
Claim.....................................................
72


 
 
ARTICLE X
MISCELLANEOUS...........................................................................................
72


10.01 Amendments,
Etc.....................................................................................................
72


10.02 Notices and Other Communications; Facsimile
Copies..........................................
74


10.03 No Waiver,; Cumulative
Remedies..........................................................................
76


10.04 Expenses; Indemnity; and Damage
Waiver.............................................................
76


10.05 Payments Set
Aside..................................................................................................
78


10.06 Successors and
Assigns............................................................................................
79


10.07 Treatment of Certain Information;
Confidentiality..................................................
83


10.08
Set-off......................................................................................................................
84


10.09 Interest Rate
Limitation...........................................................................................
84


10.10 Counterparts; Integration;
Effectiveness.................................................................
84


10.11 Survival of Representations and
Warranties............................................................
85


10.12
Severability..............................................................................................................
85


10.13 Replacement of
Lenders..........................................................................................
85


10.14
[Reserved]................................................................................................................
86


10.15 Governing Law; Jurisdiction;
Etc............................................................................
86


10.16 Waiver of Right to Trial by
Jury..............................................................................
87


10.17 USA PATRIOT Act
Notice......................................................................................
88


10.18 Statement of Borrower regarding the Bankruptcy Code of the United
States..................................................................................................................
88


10.19 No Advisory or Fiduciary
Responsibility................................................................
88


10.20 TVA Related
Provisions...........................................................................................
89


10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..............
89


10.22 Amendment and
Restatement..................................................................................
90


 
 

SCHEDULES
1.01
Pricing Grid

2.01
Commitments and Applicable Percentages

7.01
Other Permitted Liens

10.02
Certain Addresses for Notices

EXHIBITS
2.02
Form of Loan Notice

2.10
Form of Note

2.15
Form of Commitment Increase Supplement

2.16
Form of Extension Agreement

4.01A-1
Form of Opinion of Borrower’s Internal Counsel

4.01A-2
Form of Opinion of Borrower’s External Counsel

4.01B
Form of Payoff Letter

10.06
Form of Assignment and Assumption

10.20
Certification for Contracts, Grants, Loans, and Cooperative Agreements



-iii-

--------------------------------------------------------------------------------






AMENDED AND RESTATED JUNE MATURITY CREDIT AGREEMENT


This AMENDED AND RESTATED JUNE MATURITY CREDIT AGREEMENT (the “June Maturity
Credit Agreement”) is entered into as of June 13, 2018 among TENNESSEE VALLEY
AUTHORITY, a wholly owned corporate agency and instrumentality of the United
States of America (the “Borrower”), the Lenders (defined herein) and ROYAL BANK
OF CANADA, as a Lender and as Administrative Agent and L/C Issuer.


The Borrower, the Lenders, the Administrative Agent and the L/C Issuer are
parties to the September 2020 Maturity Credit Agreement dated as of September
30, 2015 (the “Existing Credit Agreement”). The Borrower wishes to amend and
restate the Existing Credit Agreement to provide for certain additional matters
and the parties intend that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence any Credit Extension outstanding
thereunder on the Closing Date as contemplated hereby.


The Borrower has requested that the Lenders provide $1 billion in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein. To the extent that any Credit
Extension (as defined below) constitutes bonds, notes or other evidences of
indebtedness for purposes of the TVA Act (defined below) then such Credit
Extension is issued pursuant to Section 15d of the TVA Act.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 10.02(e).




--------------------------------------------------------------------------------







“Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders. The amount of the Aggregate Commitments in effect on the Closing Date
is ONE BILLION DOLLARS ($1,000,000,000).


“Agreement” means this June Maturity Credit Agreement, as amended, modified, or
supplemented from time to time.


“Annual Financial Statements” means the balance sheet of the Borrower as of the
end of the fiscal year ended September 30, 2017, and the related statements of
income and cash flows for such fiscal year.


“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.


“Anti-Money Laundering Laws” means all applicable laws, rules, and regulations
relating to terrorist financing or money laundering, including the U.S. Money
Laundering Control Act of 1986 (i.e., 18 U.S.C. 1956-67), and the U.S. Bank
Secrecy Act, as amended by the USA PATRIOT Act.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14; provided that if the Commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means, for any day, the applicable percentage per annum equal
to the percentage set forth on Schedule 1.01 determined by reference to the
pricing level containing the lowest of (a) the Rating from S&P and (b) the
Rating from Moody’s, in each case corresponding to such Base Rate Loan or LIBOR
Rate Loan; provided, however, if there is a split in Ratings between Moody’s and
S&P and (i) the two Ratings differ by one pricing level, the lower level will
apply, or (ii)  the two Ratings differ by more than one level, one level higher
than the lower Rating will apply. Each change in the Applicable Rate shall be
effective on and as of the date of such change and shall be applicable to all
existing Credit Extensions and to any new Credit Extensions made on the date
thereof.


“Appropriation Investment” means, in any fiscal year, that part of the
Borrower’s total investment assigned to power as of the beginning of the fiscal
year (including both completed plant and construction in progress) which has
been provided from appropriations or by transfers of property from other United
States Government agencies without reimbursement by the Borrower, less
repayments of such Appropriation Investment made under the TVA Act, under Title
II of the


2

--------------------------------------------------------------------------------





Government Corporations Appropriation Act of 1948, 61 Stat. 576-577 (1947), or
under other applicable legislation.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means RBC Capital Markets, in its capacity as lead arranger and
bookrunner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 10.06 or any other form approved by the Administrative Agent
and the Borrower.


“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).


“Availability Notice” has the meaning specified in Section 2.05(b).


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one and one-half of one percent (1.50%),
(b) the LIBOR Base Rate plus one and one-half of one percent (1.50%) and (c) the
Prime Rate.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


“Board” means the Board of Directors of the Borrower.


“Bond Anticipation Obligations” means Evidences of Indebtedness and renewals
thereof to be paid from the proceeds of a series of bonds previously authorized
when issued or from other funds that may be available for that purpose.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


3

--------------------------------------------------------------------------------





“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period, made by
each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located (which,
for the avoidance of doubt, shall be the State of New York for so long as Royal
Bank of Canada is the Administrative Agent) and, if such day relates to any
LIBOR Rate Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the LIBOR market.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower at such time.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, as collateral for the L/C Obligations or obligations of
Lenders to fund participations in respect of L/C Obligations, account balances
or, if the L/C Issuer shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided, however, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III and all requests, rules, guidelines, directives and interpretations in
connection therewith are deemed to have gone into effect and to have been
adopted after the date of this Agreement and are thereby deemed to be “Changes
in Law.”


“Closing Date” means the date hereof.


“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 and purchase participations in L/C Obligations
pursuant to Section 2.03(a) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


“Commitment Fee” has the meaning specified in Section 2.08(a).


“Commitment Increase Date” has the meaning specified in Section 2.15.


“Commitment Termination Notice” has the meaning specified in Section
2.05(a)(ii).


4

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Ceiling Availability” means the amount equal to the limitation on
indebtedness set forth in Section 15(d) of the TVA Act less the Outstanding
Amount of all L/C Obligations.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
and until waived or cured, be an Event of Default.


“Default Rate” means (a) with respect to any Loan, the interest rate (including
any Applicable Rate and any applicable Liquidity Premium) otherwise applicable
to such Loan plus two percent (2.0%) per annum, (b) with respect to the Letter
of Credit Fees, a rate equal to the sum of (i) the Applicable Rate plus (ii) two
percent (2.0%) per annum, and (c) with respect to any other Obligation, an
interest rate equal to the sum of (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) two percent (2.0%) per
annum, in each case to the fullest extent permitted by applicable Laws. Interest
accruing at the Default Rate will be payable on demand.


“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three (3) Business Days
of the date required to be funded by it hereunder, (b) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject


5

--------------------------------------------------------------------------------





of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.


“Dollar” and “$” mean lawful money of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Environmental Laws” means to the extent relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public sewer systems: any and all
applicable federal, state, local and foreign statutes, laws, regulations,
ordinances, rules or judgments; any and all applicable administrative orders,
decrees, permits, concessions, grants, franchises, licenses or agreements made
with or issued by any Governmental Authority; and any and all applicable
governmental restrictions.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within


6

--------------------------------------------------------------------------------





the meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Event of Default” has the meaning specified in Section 8.01.


“Evidences of Indebtedness” means all bonds, notes, and other evidences of
indebtedness issued by the Borrower pursuant to the TVA Act to assist in
financing its Power Program including any evidences of indebtedness resulting
from borrowings from the Treasury, but not the Appropriation Investment.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 3.01(e)(ii)(A), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to Laws in force at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law occurring after such Foreign Lender
becomes a party hereto) to comply with Section 3.01(e)(ii)(B), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S. federal withholding
Taxes imposed under FATCA.


“Existing L/Cs” means each Letter of Credit issued and outstanding as of the
date hereof under the Existing Credit Agreement.


“Extension” has the meaning specified in Section 2.16(a).


“Extension Notice” has the meaning specified in Section 2.16(a).


“FATCA” means Sections 1471 through 1474 of the United States Internal Revenue
Code of 1986, as amended, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to










7

--------------------------------------------------------------------------------





Section 1471(b)(1) of the United States Internal Revenue Code of 1986, as
amended.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower.


“February Maturity Credit Agreement” means the February 2020 Maturity Credit
Agreement, dated as of August 7, 2015 and amended as of February 28, 2017 and as
of February 21, 2018, among the Borrower, the lenders identified therein, and
Bank of America, N.A., as administrative agent, as amended, modified, or
supplemented from time to time.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one-hundredth of one percent (1/100 of 1%)) charged to Royal Bank of Canada
on such day on such transactions as determined by the Administrative Agent.


“Fee Letter” means the letter agreement dated as of May 17, 2018 between the
Borrower and the Administrative Agent.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, including, without
limitation, Accounting Standard Codification 980, Regulated Operations,
consistently applied and as in effect from time to time.






8

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to the
foregoing).


“Gross Power Revenues” means the gross revenues from the Borrower’s Power
Program including, but without limitation, revenues from the disposition of
power (including that used by the Borrower for construction and in its programs
other than its Power Program), from rental of Power Properties, and from
investment of funds derived from or pertaining to the Borrower’s Power Program.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.03(c).


“Incremental Commitment” has the meaning specified in Section 2.15.


“Incremental Lender” has the meaning specified in Section 2.15.
    
“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each calendar quarter and the Maturity Date.


“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls




9

--------------------------------------------------------------------------------





in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited balance sheet of the Borrower
as of the end of the fiscal quarter ended March 31, 2018, and the related
unaudited statements of income and cash flows for such fiscal quarter.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable binding administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of (a) Royal Bank of Canada, (b) any other Lender that
upon the request of the Borrower agrees to issue one or more Letters of Credit
and (c) any successor issuer of Letters of Credit, each in its capacity as an
issuer of Letters of Credit. The term “L/C Issuer” when used with respect to a
Letter of Credit or the L/C Obligations relating to a Letter of Credit shall
refer to the L/C Issuer that issued such Letter of Credit.


10

--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” means each of Royal Bank of Canada and the other Persons identified as
a “Lender” on the signature pages hereto and its successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder, which,
for the avoidance of doubt, shall include any Existing L/Cs from and as of the
Closing Date as expressly provided for in Section 2.03(l) hereof.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date.


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to the Aggregate Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.


“LIBOR Base Rate” means:


(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the Intercontinental Exchange LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Royal Bank of Canada’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period;


11

--------------------------------------------------------------------------------





(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that date (or, if that date is not a Business Day, the immediately
succeeding Business Day) or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on such date (or, if
that date is not a Business Day, the immediately succeeding Business Day) in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Royal Bank of
Canada’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to such date; and


(c)    notwithstanding the foregoing, in the event the LIBOR Base Rate would be
less than zero percent pursuant to the foregoing clauses (a) and (b), for
purposes of this Agreement, the LIBOR Base Rate shall be zero percent.


“LIBOR Rate” means (a) for any Interest Period with respect to any LIBOR Rate
Loan, a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the LIBOR Base Rate for such LIBOR Rate Loan
for such Interest Period by (ii) one minus the LIBOR Reserve Percentage for such
LIBOR Rate Loan for such Interest Period and (b) for any day with respect to any
Base Rate Loan bearing interest at a rate based on the LIBOR Rate, a rate per
annum determined by the Administrative Agent to be equal to the quotient
obtained by dividing (i) the LIBOR Base Rate for such Base Rate Loan for such
day by (ii) one minus the LIBOR Reserve Percentage for such Base Rate Loan for
such day.


“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “LIBOR Base Rate.”


“LIBOR Reserve Percentage” means, for any day, the reserve percentage (expressed
as a decimal, carried out to five (5) decimal places) in effect on such day,
whether or not applicable to any Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
LIBOR Rate for each outstanding LIBOR Rate Loan and each outstanding Base Rate
Loan bearing interest at a rate based on the LIBOR Rate shall be adjusted
automatically as of the effective date of any change in the LIBOR Reserve
Percentage.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).




12

--------------------------------------------------------------------------------





“Liquidity Premium” means, for any day, the following percentages per annum
based upon the Notice Period and the principal amount of any Borrowing, any
conversion of Loans from one Type to the other and any continuation of LIBOR
Rate Loans:


Notice Period
Liquidity Premium
Same Day
0.05%
One Day
0.05%
Two or More Days
0.00%





The Liquidity Premium shall apply to each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Rate Loans. As used
herein, “Notice Period” means the period equal to the number of Business Days’
notice that the Borrower provides to the Administrative Agent pursuant to
Section 2.02 prior to the date of the applicable Borrowing, conversion or
continuation (any such notice provided after 1:00 pm on any Business Day shall
for purposes hereof be deemed to have been provided on the immediately
succeeding Business Day). If the Borrower fails to give a timely notice
requesting a conversion or continuation of an outstanding Loan and such Loan is
converted to, or continued as, a LIBOR Rate Loan with an Interest Period of one
month pursuant to Section 2.02, then, for purposes of the Liquidity Premium, the
Borrower shall be deemed to have given same day notice for such conversion or
continuation.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement and any amendments thereto, each Note and
each Issuer Document.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans, in
each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document. The parties agree that a downgrade of the S&P
Debt Rating or the Moody’s Debt Rating shall not itself constitute a Material
Adverse Effect.
“Maturity Date” means June 13, 2023, as such date may be extended from time to
time pursuant to Section 2.16; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.








13

--------------------------------------------------------------------------------





“Moody’s Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by Moody’s.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Power Proceeds” means the remainder of the Borrower’s Gross Power Revenues
after deducting the costs of operating, maintaining, and administering its Power
Properties and payments to states and counties in lieu of taxes, but before
deducting depreciation accruals or other charges representing the amortization
of capital expenditures, plus the net proceeds of the sale or other disposition
of any power facility or interest therein.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).
“Note” has the meaning specified in Section 2.10(a).
“Nuclear Decommissioning Trust” means the Nuclear Decommissioning Trust
established by the Borrower to fund the future decommissioning of nuclear power
facilities operated by the Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension




14

--------------------------------------------------------------------------------





occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Liens” means any of the following:
(a)    Liens pursuant to any Loan Document;
(b)    the pledge by the Borrower of Net Power Proceeds (as defined under the
Power Resolution) to secure bonds, notes and other evidences of indebtedness
issued under the Power Resolution;
(c)    Liens existing on the date hereof and listed on Schedule 7.01;
(d)    Liens for taxes (other than Liens imposed under ERISA), assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    Liens imposed under Law, including statutory Liens of landlords and Liens
of carriers, warehousemen, mechanics, materialmen and suppliers, and Liens
imposed pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, Pension Plan, Nuclear
Decommissioning






15

--------------------------------------------------------------------------------





Trust and other social security legislation, other than any Lien imposed by
ERISA;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(h)    easements, rights-of-way, restrictions, licenses, permits and other
similar encumbrances affecting real property which, in the aggregate, do not
materially interfere with the ordinary conduct of the Borrower’s power program;
(i)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not in excess of the Threshold Amount
(except to the extent covered by independent third-party insurance as to which
the insurer has acknowledged in writing its obligation to cover), unless any
such judgment remains undischarged for a period of more than thirty consecutive
days during which execution is not effectively stayed;
(j)    Liens securing Indebtedness incurred to provide funds for the
construction, acquisition, enlargement, improvement, replacement, operation and
maintenance of the Borrower’s power system; provided that (i) such Liens do not
at any time encumber any property other than (A) the property financed by such
indebtedness, (B) supporting and other related Facilities, including without
limitation, Facilities that are shared or used in common by multiple units or
Facilities and that are necessary for or otherwise used in the operation of the
property being financed and (C) other property to the extent such Liens would
otherwise be Permitted Liens, (ii) the indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition and (iii)  such Liens attach to such
property concurrently with or within one year after (A) the later of the
completion of such construction or commencement of full operation of such
property or (B) ninety (90) days from the acquisition thereof, as applicable;
(k)    leases, subleases, licenses or easements involving real or personal
property, whether or not the economic equivalent of a sale, where the Borrower
obtains a sublease, service contract or other arrangements giving the Borrower a
right to the output or use of related property which is the subject of such
lease, sublease, license or easement (“Lease Transactions”), and Liens granted
in such leaseholds, subleaseholds, licenses or easements in connection with such
Lease Transactions;
(l)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower;
(m)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;






16

--------------------------------------------------------------------------------





(n)    Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to sales of
receivables, provided that such Liens are limited to the receivables and related
property actually sold;
(o)    Liens deemed to exist in connection with investments in repurchase
agreements;
(p)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(q)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(r)    Liens of sellers of goods to the Borrower arising under Article 2 of the
Uniform Commercial Code or similar provisions of applicable Law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;
(s)    Liens existing on property at the time of the acquisition thereof by the
Borrower, provided that such Liens are not created in contemplation of such
acquisition;
(t)    any renewals or extensions of any Liens permitted under (b), (c), (j), or
(k) above, provided that (i) any renewal or extension is limited to the property
subject to such Lien, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect to the Lien
is not changed and (iv) any renewal or extension of any indebtedness secured or
benefited thereby is not prohibited by Section 7.02; and
(u)    other Liens provided that the aggregate principal amount of the
obligations secured by such Liens shall not exceed 10% of the total assets of
the Borrower as set forth in the most recent financial statements of the
Borrower delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Power Assets” or “Power System Assets” means all objects and rights of value
owned by the Borrower or entrusted to it as agent of the United States, which
are derived from or pertain to its Power Program, including, but not by way of
limitation, cash and temporary investments of cash; accounts and notes
receivable; inventories of materials and supplies; land, structures, machinery,
and




17

--------------------------------------------------------------------------------





equipment; and prepaid expenses or other costs incurred for the benefit of
future operations.
“Power Program” means all of the Borrower’s activities relating to the
generation, acquisition, transmission, distribution, and disposition of power,
and to the construction, acquisition, leasing, operation, maintenance,
administration, disposition, and rental of properties which are used or held for
use therefor, including multiple-purpose properties in the proportion that
multiple-purpose costs are allocated to power (hereinafter referred to as the
“Power Properties”).
“Power Properties” has the meaning set forth in the definition of “Power
Program.”
“Power Resolution” means the Basic Tennessee Valley Authority Power Bond
Resolution, as amended.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Royal Bank of Canada as its “prime rate
for U.S. Dollar loans made in the United States.” The “prime rate” is a rate set
by Royal Bank of Canada based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Royal Bank of Canada shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Public Lender” has the meaning specified in Section 6.02.
“Ratings” means the S&P Debt Rating and/or the Moody’s Debt Rating.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing,
conversion, or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
“Required Lenders” means, at any time, at least two unaffiliated Lenders holding
in the aggregate more than 50% of (a) the unfunded Commitments and the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein. The unfunded Commitments of, and the outstanding Loans,
L/C Obligations and participations therein held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.








18

--------------------------------------------------------------------------------





“Responsible Officer” means the Chief Financial Officer, the Treasurer, the
Assistant Treasurer, the Director, Corporate Finance, or the Director, Treasury
Management, of the Borrower and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of the
Borrower and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated in writing by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“Sanctioned Country” means, at any time, any country, region or territory that
is, or whose government is, the subject or target of comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person that is the target of any Sanctions or (d) any Person owned or controlled
by any Person described in the above clauses.
“Sanctions” means any economic or financial sanction administered or enforced
from time to time by (a) the United States Government (including, without
limitation, those administered by OFAC or the U.S. Department of State) or (b)
the United Nations Security Council, the European Union or any European Union
member state or other relevant sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“S&P Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by S&P.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Spring Maturity Credit Agreement” means the Spring Maturity Credit Agreement,
dated as of June 25, 2012 and amended as of December 12, 2012 and as of June 2,
2015, among the Borrower, the lenders identified therein, and The Bank of New
York Mellon, as administrative agent, as amended, modified or supplemented from
time to time.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $1 billion.


19

--------------------------------------------------------------------------------





“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
“Transactions” means the execution, delivery and performance of the Loan
Documents by the Borrower, the borrowing of Loans, any credit extensions, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder and
all other transactions contemplated by the Loan Documents.
“Treasury” means the United States Department of the Treasury.
“TVA Act” means the Tennessee Valley Authority Act of 1933, as amended.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Voting Stock” means, with respect to any Person, capital stock or other
ownership and equity interests issued by such Person the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or Persons performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency.
1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections,












20

--------------------------------------------------------------------------------





Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Annual Financial Statements.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


1.04    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as then applicable).
1.05    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto,


21

--------------------------------------------------------------------------------





provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II


THE COMMITMENTS AND LOAN
2.01    Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing of
Loans, (a) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments and (b) the aggregate Outstanding Amount of Loans of any Lender plus
such Lender’s Applicable Percentage of the aggregate Outstanding Amount of L/C
Obligations shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
by an individual identifying himself or herself as a Responsible Officer. Each
such notice must be received by the Administrative Agent not later than
(i) 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) 12:00 p.m. on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer. Except as provided in Section
2.03(c), each Borrowing of, conversion to or continuation of Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of LIBOR Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loan shall be made
as, converted to, or continued as, a LIBOR Rate Loan with an Interest Period of
one month. Any such automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month shall be effective








22

--------------------------------------------------------------------------------





as of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a Borrowing of, conversion
to, or continuation of LIBOR Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Royal Bank of Canada
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to a Borrowing of Loans is given by the Borrower
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to the Borrower as provided above.


(c)    During the existence of a Default, the Required Lenders may demand that
any or all of the then outstanding LIBOR Rate Loans be converted immediately to
Base Rate Loans.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Loans (for
purposes hereof, LIBOR Rate Loans with separate or different Interest Periods
will be considered as separate Loans even if their Interest Periods expire on
the same date).


2.03    Letter of Credit.


(a)    Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower and to


23

--------------------------------------------------------------------------------





amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    the expiry date of such Letter of Credit would occur more than 364 days
after the date of issuance or last extension; or


(B)    the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date, unless the Required Lenders have approved such expiry
date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or








24

--------------------------------------------------------------------------------





(D)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit to increase or decrease the amount of such Letter of Credit more
frequently than five times per calendar month.


(vii)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit;


25

--------------------------------------------------------------------------------





and (H) such other matters as the L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit in form and substance satisfactory to the L/C Issuer for the account
of the Borrower or enter into the applicable amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)    [Reserved]


(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender




26

--------------------------------------------------------------------------------





or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.


(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans or the conditions set forth in Section 4.02 and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Commitments. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute




27

--------------------------------------------------------------------------------





an L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.


(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, the Termination of the Commitments or the
Expiration of the applicable Letter of Credit; (C) any adverse change in the
condition (financial or otherwise) of the Borrower; (D) any breach of any Loan
Document by any party thereto; (E) any violation or asserted violation of Law by
any Lender or any Affiliate thereof; (F) the failure of any Lender to perform
its obligations hereunder; (G) any amendment to or extension of an issued and
outstanding Letter of Credit; or (H) any other circumstance, happening or event
whatsoever, whether or not similar to the foregoing. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the




28

--------------------------------------------------------------------------------





L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement or the Transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or






29

--------------------------------------------------------------------------------





(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties or any correspondent, participant or assignee of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; provided, however, that anything in
this sentence to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence.










30

--------------------------------------------------------------------------------





(g)    [Reserved].


(h)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.


(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate
times the daily amount available to be drawn under each Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.05.
Letter of Credit Fees shall be computed on a quarterly basis in arrears and
shall be due and payable in arrears on the fifteenth Business Day of each
calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.


(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.


(i)    The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee equal to the rate set forth in the Fee Letter (if the L/C Issuer is
Royal Bank of Canada) or the rate agreed to by the Borrower and the L/C Issuer
(if the L/C Issuer is a Lender other than Royal Bank of Canada) times the daily
amount available to be drawn under each Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. Such fronting fee shall be computed on the daily amount available to be
drawn under each Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable in arrears upon receipt of a valid invoice
on the fifteenth Business Day of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.


(ii)    The Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit at the rates set forth in the Fee Letter. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.






31

--------------------------------------------------------------------------------





(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(l)    Existing L/Cs. Each Existing L/C shall be deemed to have been issued
under this Agreement from and as of the Closing Date and all fees applicable
thereto shall be calculated as if such Existing L/C were issued on the Closing
Date.


2.04    Prepayments.


(a)    Voluntary Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of LIBOR Rate Loans
and (2) on the date of prepayment of Base Rate Loans; and (ii) any such
prepayment shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBOR Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.


(b)    Mandatory Prepayments of Loans. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess. Prepayments shall be
applied first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.04(b) and
Section 2.05(a)(ii) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.


2.05    Termination or Reduction of Aggregate Commitments; Availability.


(a)    Termination or Reduction of Aggregate Commitments.


(i)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, then the




32

--------------------------------------------------------------------------------





Letter of Credit Sublimit shall automatically be reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued with respect thereto
until the effective date of any termination or reduction of the Aggregate
Commitments shall be paid on the effective date of such termination or
reduction.


(ii)    Mandatory. If at any time the Moody’s Debt Rating is reduced to lower
than Baa1 and the S&P Debt Rating is reduced to lower than BBB+, the Required
Lenders may, in their sole discretion, upon written notice to the Borrower (the
“Commitment Termination Notice”), terminate the Aggregate Commitments and
require the prepayment of the Loans and other Obligations in full and Cash
Collateralization of all L/C Obligations on the date ninety (90) days after the
effective date of the Commitment Termination Notice, which can be given only
within sixty (60) days of the effective date of such reduction in the Moody’s
Debt Rating and S&P Debt Rating.


(b)    Availability. Notwithstanding any provision in this Agreement or any
other Loan Document to the contrary, if at any time (1) either the Moody’s Debt
Rating is reduced to lower than Baa1 or the S&P Debt Rating is reduced to lower
than BBB+ and (2) the Required Lenders provide a notice to the Borrower
restricting the availability of new Credit Extensions (the “Availability
Notice”), then the Borrower shall not be permitted to request, and the Lenders
shall not be obligated to make, any new Credit Extensions (although the Borrower
shall be permitted to continue and convert existing Credit Extensions); provided
that so long as the Required Lenders have delivered the Availability Notice to
the Borrower but have not delivered the Commitment Termination Notice to the
Borrower, the Borrower shall be permitted to request, and the Lenders shall be
obligated to make, new Credit Extensions upon the occurrence of one of the
following: (i) the Moody’s Debt Rating is raised to Baa1 or higher and the S&P
Debt Rating is raised to BBB+ or higher or (ii) the Required Lenders consent to
making new Credit Extensions.


2.06    Repayment of Loans.


(a)    The Borrower shall repay to the Administrative Agent, for the account of
the Lenders, the principal amount of each Loan outstanding on the earlier to
occur of (i) the date 364 days after such Loan is made and (ii) the Maturity
Date.


(b)    The Borrower shall repay to the Administrative Agent, for the account of
the Lenders, the principal amount of each outstanding Loan deemed made pursuant
to Section 2.03(c) and each outstanding L/C Borrowing on the earlier to occur of
(i) the date 364 days after such Letter of Credit is issued and (ii) the
Maturity Date.


2.07    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each LIBOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum






33

--------------------------------------------------------------------------------





equal to the sum of (A) the LIBOR Rate for such Interest Period plus (B) the
Applicable Rate plus (C) the applicable Liquidity Premium; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the sum of (A) the
Base Rate plus (B) the Applicable Rate plus (C) the applicable Liquidity
Premium.


(b)    (i)    If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08    Fees.


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of the (i) Applicable
Rate times (ii) the actual daily amount by which the Aggregate Commitments
exceed the Total Revolving Outstandings, subject to adjustment as provided in
Section 2.14. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable in arrears on
the first Business Day of each calendar quarter, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date or termination of
this Agreement. The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any calendar quarter, the
actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such calendar quarter that such Applicable
Rate was in effect.


(b)    Fee Letter. The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.










34

--------------------------------------------------------------------------------





2.09    Computation of Interest and Fees.


All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed for so long
as the Prime Rate is applicable. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.11(a), bear interest for one day.
2.10    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.10 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.


2.11    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day




35

--------------------------------------------------------------------------------





other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.






36

--------------------------------------------------------------------------------





(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


(e)    Funding Source. Subject to Section 3.06(a), nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.


2.12    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
sub-participations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.13 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any








37

--------------------------------------------------------------------------------





of its Loans or sub-participations in L/C Obligations to any assignee or
participant, other than to the Borrower (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.13    Cash Collateral.


(a)    Certain Credit Support Events. If (i) either (A) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (B) as of the Letter of Credit
Expiration Date any L/C Obligation for any reason remains outstanding and
(ii) the Administrative Agent shall have provided ten (10) days prior written
notice to the Borrower, then the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or the L/C Issuer, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.14(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Royal Bank of Canada. Such Cash Collateral shall be
invested in non-interest bearing deposit accounts, in the case of Cash
Collateral provided by a Lender, and shall be invested in such investments as
the Administrative Agent and the Borrower shall agree, in the case of Cash
Collateral provided by the Borrower. The account records for such deposit
accounts shall clearly indicate that the Cash Collateral is held as collateral
and owned by the Borrower (or, in the case of Cash Collateral provided by a
Lender, such Lender). The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.13(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or any other
provision of this Agreement in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations,








38

--------------------------------------------------------------------------------





obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that (x) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.13 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


2.14     Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, if so determined by the Administrative Agent or requested by
the L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the L/C
Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender


39

--------------------------------------------------------------------------------





as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.14(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (B) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Sections 2.03,
the Applicable Percentage of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.14(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or








40

--------------------------------------------------------------------------------





release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


2.15    Expansion Option.


The Borrower may from time to time after the Closing Date and not less than
thirty (30) days prior to the end of the Availability Period, at its sole cost,
expense and effort, request any one or more of the Lenders having a Commitment
to increase its Commitment Amount (the decision to increase the Commitment
Amount of a Lender to be within the sole and absolute discretion of such
Lender), or request any other Eligible Assignee reasonably satisfactory to the
Administrative Agent to increase its Commitment Amount, and request the Issuing
Bank to provide a new Commitment (each such requested commitment an “Incremental
Commitment”), by submitting to the Administrative Agent a Commitment Increase
Supplement, substantially in the form of Exhibit 2.15, duly executed by the
Borrower and each such Lender or other Eligible Assignee (each, an “Incremental
Lender”). In each case, such Incremental Commitment shall be in a minimum amount
of $25,000,000 and increments of $5,000,000 in excess thereof so long as, after
giving effect thereto, the Aggregate Commitments do not exceed $1,250,000,000.
Nothing in this Agreement shall be construed to obligate the Administrative
Agent, Arrangers or any Lender to negotiate for (whether or not in good faith),
solicit, provide, or consent to any increase in Commitments. Each Incremental
Commitment shall become effective on a date agreed by the Borrower and the
Administrative Agent (each, a “Commitment Increase Date”), which shall be in any
case on or after the date of satisfaction or waiver by the Required Lenders of
the conditions precedent set forth in Section 4.03 and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the Borrower. The Administrative Agent shall notify the
Lenders and the Borrower, on or before 1:00 p.m. on the day following a
Commitment Increase Date of the effectiveness of such increase in Commitments
and shall record in the Register all applicable additional information in
respect of such increase in Commitments. On the Commitment Increase Date, each
Incremental Lender participating in such Incremental Commitments shall be deemed
to purchase and assume from each existing Lender having Loans and participations
in Letters of Credit outstanding on such Commitment Increase Date, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Applicable Percentage of the new Commitments (after giving effect
to such increase in Commitments), in the aggregate outstanding Loans and
participations in Letters of Credit, so as to ensure that, on the Commitment
Increase Date after giving effect to such increase in Commitments, each Lender
is owed only its Applicable Percentage of the Loans and participations in
Letters of Credit outstanding on such Commitment Increase Date.
2.16    Extension of the Termination Date.


(a)    The Borrower shall have the option to request extensions of the Maturity
Date for two (2) additional one-year periods beyond the Maturity Date, as such
term may be amended pursuant to Section 2.16(b) (each, an “Extension”), subject
to the requirements of Section 2.16(a)-(d) and provided that in connection with
such Extension:


(i)    The Borrower shall have provided notice to the Administrative Agent and
the Lenders of its election to request an Extension at least thirty (30) (and
not more than ninety




41

--------------------------------------------------------------------------------





(90)) days prior to the first, second, third, fourth, fifth or sixth, as the
case may be, anniversary of the Closing Date (“Extension Notice”);


(ii)    No Default or Event of Default shall have occurred and be continuing
immediately before or after giving effect to such Extension;


(iii)    The representations and warranties contained in Article V of this
Agreement or any other Loan Document shall be true and correct immediately
before and after giving effect to such Extension; and


(iv)    The Administrative Agent shall have received from the Borrower such
certificates, resolutions and opinions as the Administrative Agent shall have
reasonably requested;


(b)    Within ten (10) days of the receipt of the Extension Notice, the
Administrative Agent shall solicit the consent of the Lenders for such an
Extension. Each Lender shall endeavor to respond to such request, whether
consenting or not to such Extension (such determination in the sole discretion
of such Lender), by notice to the Borrower and the Administrative Agent within
fifteen (15) days of the request. Subject to the execution by the Borrower, the
Administrative Agent and such consenting Lenders of a duly completed Extension
Agreement in substantially the form of Exhibit 2.16, the date of maturity
applicable to the Commitment of each Lender so consenting shall be extended for
one (1) additional one-year period beyond the Maturity Date, and thereafter, the
term “Maturity Date” shall refer, solely with respect to such consenting
Lenders, to the date to which the maturity shall have been extended pursuant to
this provision;


(c)    No Maturity Date of any Lender shall be extended unless the Required
Lenders have consented to the Extension; and


(d)    No Extension shall apply to any Lender which has not consented to such
Extension. Any Lender which does not respond to the solicitation given by the
Administrative Agent pursuant to Section 2.16(b) within fifteen (15) days of
such request shall be deemed not to have consented to the Extension; failure to
consent shall have no impact on a Lender’s existing Commitment under this
Agreement through the applicable Maturity Date, and the Commitment of each
non-consenting Lender shall terminate on the Maturity Date determined without
giving effect to such requested Extension.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes - Obligation to Withhold: Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws




42

--------------------------------------------------------------------------------





be made free and clear of and without reduction or withholding for any Taxes.
If, however, applicable Laws require the Borrower or the Administrative Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.


(ii)    If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Tax Indemnification.


(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within ten days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.










43

--------------------------------------------------------------------------------





(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and do hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority, as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders: Tax Documentation.


(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in this subsection (e),
the completion, execution and submission of such documentation (other than any
Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI or W-8IMY described
in clause (ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or










44

--------------------------------------------------------------------------------





submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States


(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(I)    executed originals of Internal Revenue Service Form W‑8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)    executed originals of Internal Revenue Service Form W‑8ECI,


(III)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,


(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or


(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as


45

--------------------------------------------------------------------------------





may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
    
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans or Base
Rate Loans whose interest is determined by reference to the LIBOR Rate, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions after the Closing Date
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (a) any obligation of such
Lender to make or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), have the option to either prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender


46

--------------------------------------------------------------------------------





shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBOR Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBOR Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof or a
Base Rate Loan that (a) Dollar deposits are not being offered to banks in the
LIBOR market for the applicable amount and Interest Period of such LIBOR Rate
Loan, (b) adequate and reasonable means do not exist for determining the LIBOR
Base Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(c) the LIBOR Base Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain LIBOR Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may (a) revoke any pending request for a Borrowing, conversion or
continuation of LIBOR Rate Loans or (b) prepay any affected Loans, including
accrued interest. If the Borrower fails to do (a) or (b) above, the Borrower’s
request will be deemed to have converted into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
L/C Issuer;


(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any












47

--------------------------------------------------------------------------------





LIBOR Rate Loan made by it, or change the basis of taxation of payments to such
Lender or the L/C Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan whose rate
is determined by reference to the LIBOR Base Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or Letters of
Credit issued by the L/C Issuer to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)    Certificates for Reimbursement. Each Lender or the L/C Issuer that
desires compensation under this Section 3.04 shall notify the Borrower of the
occurrence of the event entitling such Lender or the L/C Issuer to compensation
pursuant to this Section 3.04 as promptly as is practicable, and in no event
later than one hundred twenty (120) days after the date of the occurrence of
such event. Each Lender or the L/C Issuer shall be entitled to compensation with
respect to such event under this Section 3.04 only for compensation accruing as
a result of such event during the period one hundred twenty (120) days prior to
the date such Lender or the L/C Issuer provides notice to the Borrower pursuant
to the foregoing sentence. Payment by the Borrower pursuant to this Section 3.04
shall be made within thirty (30) days from the date such Lender or the L/C
Issuer makes written demand therefore (submitted through the Administrative
Agent) which demand shall be accompanied






48

--------------------------------------------------------------------------------





by a certificate describing in reasonable detail the basis and calculation
thereof and certifying further that the method used to calculate such amount is
fair and reasonable.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13 (other than as a result of a request by the Borrower to replace
a Defaulting Lender); including any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained (but
excluding lost profits). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the LIBOR market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.




49

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV


CONDITIONS PRECEDENT TO LOANS


4.01    Conditions to Closing.


This Agreement shall become effective as of the Closing Date upon, and the
agreement of each Lender to make the initial extension of credit requested to be
made by it on the Closing Date hereunder is subject to, the satisfaction of each
of the following conditions:
(a)    The Administrative Agent shall have received from the Borrower the
following:


(i)    this Agreement, duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders, together with, for the account of each
Lender, one or more Notes of the Borrower, each properly executed by a
Responsible Officer and, in the case of this Agreement, by each Lender;


(ii)    a written opinion (addressed to the Administrative Agent and the Lenders
and dated the Closing Date) of counsel for the Borrower, substantially in the
form of Exhibit 4.01A;


(iii)    a certificate, dated the Closing Date and signed by a Responsible
Officer that the Borrower is in compliance with the conditions set forth in
Sections 4.01(e) and (f);


(iv)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of each officer of the Borrower
that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of the
Borrower, (B) the by-laws (or equivalent organizational document) of the
Borrower as in effect on the date of such certification, and (C) all resolutions
of the Borrower approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party;


(v)    such information as may be reasonably required by the Lenders pursuant to
the requirements of the USA Patriot Act, as described in Section 10.17; and






50

--------------------------------------------------------------------------------





(vi)    such other documents as the Administrative Agent may reasonably request
relating to the Borrower, the Loan Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.


(b)    The Administrative Agent and the Arranger, as the case may be, shall have
received all costs, fees, expenses and other compensation then payable to the
Administrative Agent, the Arranger and the Lenders, including pursuant to the
Fee Letter.


(c)    The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced (in
reasonable detail) prior to or on the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).


(d)    The representations and warranties contained in Article V of this
Agreement or any other Loan Document shall be true and correct.


(e)    No Default or Event of Default shall have occurred and be continuing.


(f)    There shall not have occurred a material adverse change since September
30, 2017, including as a result of a change of law, in the financial condition,
operations, business or property of the Borrower, the ability of the Borrower to
perform its obligations under the Loan Documents, or the ability of the
Administrative Agent or any Lender to enforce the Loan Documents.


4.02    Conditions to All Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrower set forth in Article V
(excluding Section 5.05(c)) of this Agreement, or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, as applicable, except to the extent expressly referring only
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date.


(b)    At the time of and immediately after giving effect to such Credit
Extension, no Default or Event of Default shall have occurred and be continuing
or would result from such proposed Credit Extension or the application of the
proceeds.


(c)    In the case of a Borrowing, the Administrative Agent shall have received
a Loan Notice in accordance with the requirements hereof.


(d)    In the case of a L/C Credit Extension the Administrative Agent and the
L/C Issuer shall have received a Letter of Credit Application in accordance with
the requirements hereof.


51

--------------------------------------------------------------------------------





(e)    The Borrower shall have delivered to the Administrative Agent
(i) resolutions of the board of directors of the Borrower authorizing such
Credit Extension which resolutions shall be certified by the secretary or an
assistant secretary of the Borrower as being in full force and effect as of the
date of such Request for Credit Extension and (ii) in the case of a Borrowing,
if such resolutions limit the aggregate amount of borrowings by the Borrower
under all of its credit facilities with one or more financial institutions, a
certificate of an authorized officer of the Borrower demonstrating that after
giving effect to such Credit Extension the aggregate amount of Borrowings by the
Borrower under all of its credit facilities with one or more financial
institutions shall not exceed such limit.


(f)    Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) and the
requirements of Section 15d of the TVA Act have been satisfied on and as of the
date of the applicable Credit Extension.


4.03    Conditions to Each Commitment Increase.


In addition to the conditions specified in Section 2.15, each increase in
Commitments is subject to the satisfaction, unless waived pursuant to Section
2.15, prior to or concurrently with the making of such Credit Extension on the
Commitment Increase Date of each of the following conditions:
(a)    The Administrative Agent shall have received on or prior to the
Commitment Increase Date each of the following, each dated as of such Commitment
Increase Date unless otherwise indicated or agreed to by the Administrative
Agent and each in form and substance satisfactory to the Administrative Agent:


(i)    written commitments duly executed by each of the Incremental Lenders in
an aggregate amount equal to the amount of the proposed increase in Commitments
(as agreed between the Borrower and the Administrative Agent but in any case not
to exceed, in the aggregate, the maximum amount set forth in Section 2.01 and,
in the case of each such Incremental Lender that is not an existing Lender, an
assumption agreement that is duly executed by the Borrower, the Administrative
Agent and such Eligible Assignee and that is either substantially in the form of
Exhibit 10.06 or in form and substance satisfactory to the Administrative Agent;


(ii)    a supplemental agreement substantially in the form of Exhibit 2.15,
effective as of such Commitment Increase Date and executed by the Borrower and
the Administrative Agent, to the extent necessary to implement terms and
conditions of such increase in Commitments as agreed by the Borrower and the
Administrative Agent;


(iii)    an opinion of counsel for the Borrower addressed to the Administrative
Agent, the Lenders and the L/C Issuers and in form and substance reasonably
satisfactory to the Administrative Agent; and


(iv)    such other documents as the Administrative Agent may reasonably request.


52

--------------------------------------------------------------------------------





(b)    There shall have been paid to the Administrative Agent, for the account
of itself and the Lenders, as applicable, all fees and expenses (including
reasonable and documented fees and expenses of counsel) due and payable on or
before such Commitment Increase Date.


(c)    The conditions precedent set forth in Section 4.02 shall have been
satisfied both before and after giving effect to such increase in Commitments.


(d)    Such increase in Commitments shall have been made on the applicable terms
and conditions set forth in Section 2.01.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power.


The Borrower (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or use
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (b) to the
extent applicable to an agency of the United States, is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease, use or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(i) or (b), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary action, and do not (a) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any Contractual Obligation to which
the Borrower is a party or affecting the Borrower or any of its properties or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject; or (b) violate
any Law (including, without limitation, the TVA Act and Regulation U or
Regulation X issued by the FRB).
5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of any Loan Document other than those that
have already been obtained and are in full force and effect.


53

--------------------------------------------------------------------------------





5.04    Binding Effect.


Each Loan Document has been duly executed and delivered by the Borrower. Each
Loan Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect.


(a)    The Annual Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower as of the date thereof, including liabilities for
taxes, commitments and indebtedness.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower as of the date thereof and its results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower as of the date thereof, including liabilities for taxes, material
commitments and indebtedness.


(c)    Since September 30, 2017, there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its or the United
States’ properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the Transactions contemplated
hereby or (b) are reasonably likely to be determined adversely and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
5.07    No Defaul.


No Default has occurred and is continuing.
5.08    Ownership of Property; Liens.


The Borrower or the United States has good record and marketable title in fee
simple to, valid leasehold interests in, or other right to use, all real
property used in the ordinary conduct of its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of the Borrower is subject to no
Liens, other than Permitted Liens.


54

--------------------------------------------------------------------------------





5.09    Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:
(a)    Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.


(b)    The Borrower has not received any written or verbal notice from any
Governmental Authority of, or inquiry from any Governmental Authority regarding,
any violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Facilities or the Businesses, nor does any Responsible
Officer have knowledge or reason to believe that any such notice will be
received or is being threatened.


5.10    Payment of Governmental Charges.


The Borrower has paid all federal, state and local material taxes, assessments,
fees and other governmental charges of which it is aware that have been levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.
5.11    ERISA Compliance.


If the Borrower or any ERISA Affiliate is subject to ERISA, then:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Responsible Officers of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.


(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.








55

--------------------------------------------------------------------------------





(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


(d)    The Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.


5.12    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets of the Borrower subject to the provisions of
Section 7.01 or Section 7.03 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to indebtedness and within the scope of Section 8.01(e) will
be margin stock.


(b)    Neither the Borrower nor any Person Controlling the Borrower is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


5.13    Disclosure.


No written report, financial statement, certificate or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the Transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in the
light of the circumstances under which they were made, not misleading; provided
that (a) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed


56

--------------------------------------------------------------------------------





to be reasonable at the time, (b) nothing in this Agreement shall be deemed to
require the Borrower to provide the Administrative Agent or any Lender projected
financial information, except to the extent such projected financial information
might otherwise be included in Borrower’s annual and interim financial reports
and (c) if such misstatement of fact or omission of a fact relates to a fact
that could not reasonably be expected to have a Material Adverse Effect, then
the Borrower can cure such misstatement or omission by providing modified or
supplemented information.
5.14    Compliance with Laws.


(a)    The Borrower is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


(b)    Neither the Borrower, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the Borrower’s knowledge, any employee, Affiliate,
agent, representative or Person acting on behalf of the Borrower or of any of
its Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or Subsidiary, directly or indirectly (i) used any corporate funds of
the Borrower or any such Subsidiary for any contribution, gift, entertainment or
other expenses relating to political activity, in each case, in violation of any
applicable Anti-Corruption Law, (ii) made any direct or indirect payment to any
foreign or domestic government official or employee or any other Person in
violation of any applicable Anti-Corruption Law, or (iii) violated or is in
violation, in any material respect, of any provision of applicable
Anti-Corruption Law.


(c)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
with applicable Sanctions and the Borrower and its Subsidiaries are in
compliance with applicable Sanctions in all respects. None of the Borrower, any
of its Subsidiaries, or to the Borrower’s knowledge, any director, officer,
employee, agent, or Affiliate of the Borrower or any of its Subsidiaries is a
Sanctioned Person.


(d)    The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable Anti-Money
Laundering Laws, and no action, suit or proceeding by or before any Governmental
Authority involving the Borrower or any of its Subsidiaries with respect to any
potential material violation of any Anti-Money Laundering Law is pending or, to
the knowledge of the Borrower, threatened. The Borrower has provided to the
Lender all information regarding the Borrower and its Subsidiaries and
Affiliates necessary for the Lender to comply with applicable “know your
customer” and Anti-Money Laundering Laws and such information is true and
correct.






57

--------------------------------------------------------------------------------









ARTICLE VI


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall:
6.01    Financial Statements.


Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, a balance sheet of the Borrower as of
the end of such fiscal year, and the related statements of income and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP except as expressly noted therein, audited and accompanied
by a report and opinion of Ernst & Young LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, provided that (i) the Borrower shall
not be required to deliver such financial statements to the Administrative Agent
or any Lender if such financial statements are readily available in printable
format through the U.S. Securities and Exchange Commission’s EDGAR system or on
the www.tva.com website, and (ii) the Borrower shall not be required to deliver
such financial statements to any Lender if such financial statements are
delivered (in appropriate, printable electronic form) to the Administrative
Agent for posting to the Platform (as defined in Section 6.02); and


(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a balance sheet of the Borrower as of the end of such fiscal quarter,
and the related statements of income and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower in accordance with GAAP except as expressly noted therein, subject only
to normal year-end audit adjustments and the absence of footnotes, provided that
(i) the Borrower shall not be required to deliver such information to the
Administrative Agent or any Lender if such information is readily available in
printable format through the U.S. Securities and Exchange Commission’s EDGAR
system or on the www.tva.com website, and (ii) the Borrower shall not be
required to deliver such information to any Lender if such information




58

--------------------------------------------------------------------------------





is delivered (in appropriate, printable electronic form) to the Administrative
Agent for posting to the Platform.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent:
(a)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower pursuant to the terms
of any indenture, loan or credit or similar agreement (other than offering
circulars issued by the Borrower in connection with bond offerings) and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;


(b)    promptly, and in any event within ten (10) Business Days after receipt
thereof by the Borrower, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of the Borrower;


(c)    promptly (and in any event, within five (5) Business Days), (i) notice of
any announcement by Moody’s of any change in the Moody’s Debt Rating or of any
suspension or withdrawal of its rating of the Borrower’s senior unsecured
long-term non-credit enhanced debt and (ii) notice of any announcement by S&P of
any change in the S&P Debt Rating or of any suspension or withdrawal of its
rating of the Borrower’s senior unsecured long-term non-credit enhanced debt;
and


(d)    promptly, such additional information regarding the business or financial
affairs of the Borrower, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender (through the Administrative Agent) may
from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery,




59

--------------------------------------------------------------------------------





and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
6.03    Notices.


(a)    Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of the occurrence
of any Default.


(b)    Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)    Promptly (and in any event, within ten (10) Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Borrower.


Each notice pursuant to this Section 6.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


60

--------------------------------------------------------------------------------





6.04    Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its applicable
federal, state and local material taxes, assessments, fees and other
governmental charges upon it or its properties, income or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower.
6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal
existence.


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.06    Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the judgment of the Borrower in the operation of its business in
good working order and condition, ordinary wear and tear excepted.
6.07    Maintenance of Insurance.


(a)    At any time the Moody’s Debt Rating is Baa1 or lower and the S&P Debt
Rating is BBB+ or lower, maintain in full force and effect insurance (including
workers’ compensation insurance, liability insurance, casualty insurance and
business interruption insurance) with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower operates.


(b)    The Borrower shall maintain in full force and effect nuclear liability
and property insurance in accordance with applicable Law.


6.08    Compliance with Laws.


Comply with the requirements of all Laws (including, without limitation, the TVA
Act) and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied, except as
otherwise expressly noted therein or in any of the Annual Financial Statements,
the Interim Financial Statements and the annual and quarterly


61

--------------------------------------------------------------------------------





financial statements delivered pursuant to Section 6.01, shall be made of all
financial transactions and matters involving the assets and business of the
Borrower.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.


6.10    Inspection Rights.


To the extent consistent with the Borrower’s safety and security procedures
(which procedures will be applied to the Administrative Agent and each Lender in
a manner consistent with the application to other Persons not employed by the
Borrower), permit representatives and independent contractors of the
Administrative Agent and each Lender, at the expense of the Administrative Agent
or such Lender, as the case may be, to visit and inspect any of the Borrower’s
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours not more than once per year,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon reasonable advance notice to the Borrower.
6.11    Use of Proceeds.


Use the Credit Extensions for general corporate purposes.
6.12    Rates and Charges.


(a)    Charge rates for power which will produce gross revenues sufficient to
provide funds for operation, maintenance, and administration of its power
system; payments to states and counties in lieu of taxes; debt service on
outstanding bonds, including provision and maintenance of reserve funds and
other funds established in connection therewith; payments to the Treasury as a
return on the Appropriation Investment; repayment to the Treasury of the
Appropriation Investment; and such additional margin as the Board may consider
desirable for investment in Power System Assets, retirement of outstanding bonds
in advance of maturity, additional reduction of Appropriation Investment, and
other purposes connected with the Borrower’s power business, having due regard
for the primary objectives of the TVA Act, including the objective that power
shall be sold at rates as low as are feasible.


(b)    For purposes of this Section 6.12, “debt service on outstanding bonds,”
as used in the above provision, shall mean for any fiscal year the sum of all
amounts required to be (i) paid during such fiscal year as interest on Evidences
of Indebtedness, (ii) accumulated in such fiscal year in any sinking or other
analogous fund provided for in connection with any Evidences of Indebtedness,
and (iii) paid in such fiscal year on account of the principal of any Evidences
of Indebtedness for the payment of which funds will not be available from
sinking or other analogous funds, from the proceeds of refunding issues, or from
other sources; provided, however, that for purposes of clause (iii) of this
provision, Bond Anticipation Obligations and renewals thereof shall be deemed to
mature in the


62

--------------------------------------------------------------------------------





proportions and at the times provided for paying or setting aside funds for the
payment of the principal of the authorized bonds in anticipation of the issuance
of which such Bond Anticipation Obligations were issued.


(c)    For purposes of this Section 6.12, the rates for power fixed by the
Borrower shall also be sufficient so that they would cover all requirements of
Section 6.12(a) hereof if, in such requirements, there were substituted for
“debt service on outstanding bonds” for any fiscal year the amount which if
applied annually for 35 years would retire, with interest at the rates
applicable thereto, the originally issued amounts of all series of bonds issued
under the Power Resolutions and other Evidences of Indebtedness, any part of
which was outstanding on October 1 of such year.


6.13    Protection of Lenders’ Investment.


During each successive five-year period beginning with the five-year period
which commenced on October 1, 2015, apply Net Power Proceeds either in reduction
(directly or through payments into reserve or sinking funds) of its capital
obligations, including bonds and the Appropriation Investment, or to
reinvestment in Power Assets, at least to the extent of the combined amount of
the aggregate of the depreciation accruals and other charges representing the
amortization of capital expenditures applicable to its Power Properties plus the
net proceeds realized from any disposition of power facilities in said period.
ARTICLE VII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall not:
7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
Permitted Liens.
7.02    Indebtedness.


(a)    Create, incur, assume or suffer to exist any indebtedness or similar
financial obligation, except for (i) subject to section 7.02(b), indebtedness
permitted under the TVA Act and (ii) indebtedness specifically permitted to be
incurred by the Borrower under any other applicable federal Law.


(b)    Create, incur, assume or suffer to exist any bank credit facility issued
pursuant to Section 2.5 of the Basic Tennessee Valley Power Bond Resolution
adopted on October 6, 1960, as amended (“Section 2.5”), without providing the
Required Lenders the right to elect to cause the Credit Extensions under this
Agreement to also be issued pursuant to Section 2.5; provided, however, if the
Required Lenders elect to cause the Credit Extensions under this Agreement to
also be issued pursuant to Section 2.5, the Borrower shall provide to the
Administrative Agent evidence reasonably


63

--------------------------------------------------------------------------------





satisfactory to the Administrative Agent, including an opinion of counsel, if
reasonably requested by the Administrative Agent, that the Credit Extensions
under this Agreement are issued pursuant to Section 2.5 and further provided
that the Credit Extensions under this Agreement and Credit Extensions under the
other bank credit facility will have the same rights with respect to
acceleration of amounts owed upon Default.


(c)    Create, incur, assume or suffer to exist any indebtedness or similar
financial obligation in excess of its Debt Ceiling Availability.


7.03    Fundamental Changes; Subsidiaries.


(a)    Merge, dissolve, liquidate, consolidate with or into another Person, or
sell, lease or otherwise transfer (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.


(b)    Form or acquire any Subsidiary.


7.04    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower on the Closing Date or any business
substantially related or incidental thereto.
7.05    Use of Proceeds.


(a)    Use the Credit Extensions, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


(b)    Use of Proceeds in Compliance with Sanctions / Anti‑Corruption Laws /
Anti‑Money Laundering Laws. Use, directly or indirectly, the proceeds of the
Loans or Credit Extensions, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by any Person (including the Lenders), (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti‑Corruption Laws or (iv) in any manner that would result in a violation of
any Anti‑Money Laundering Laws.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


64

--------------------------------------------------------------------------------





(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation,
including any required prepayment thereof, or (ii) within three days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants.


(i)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.10 and such failure continues for five (5)
Business Days after notice thereof is provided to the Borrower by the
Administrative Agent; or


(ii)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.02(d), 6.03(a), 6.03(b), 6.05(a), 6.11 or Article
VII; or


(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; provided, however, that in the event that the representations made
by the Borrower in Section 5.05(a) or (b) shall be incorrect or misleading when
made or deemed made, an Event of Default shall not occur as long as (i) the
Borrower cures the misrepresentation by issuing corrected financial statements
within thirty (30) days of the date that a Responsible Officer becomes aware of
the misrepresentation or (ii) a waiver acknowledging that the misrepresentation
does not constitute an Event of Default is provided under Section 10.01 within
thirty (30) days of the date that a Responsible Officer becomes aware of the
misrepresentation; or


(e)    Cross-Acceleration to Power Resolution.


(i)    The occurrence of an “Event of Default” under, and as defined in, the
Power Resolution with respect to the payment of principal or interest on bonds,
notes and other evidences of indebtedness issued under the Power Resolution that
constitute more than five percent (5%) of the aggregate principal amount of all
bonds, notes and other evidences of indebtedness issued under the Power
Resolution; or


(ii)    The occurrence of any other “Event of Default” under, and as defined in,
the Power Resolution, the result of which is the acceleration of bonds, notes
and other evidences of indebtedness issued under the Power Resolution that
constitute the greater of (A) $1 billion or (B) more than five percent (5%) of
the aggregate principal amount of all bonds, notes and other evidences of
indebtedness issued under the Power Resolution; or


(f)    Cross Default. The occurrence of an “Event of Default” under, and as
defined in, the February Maturity Credit Agreement or the Spring Maturity Credit
Agreement; or


65

--------------------------------------------------------------------------------





(g)    Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or


(h)    Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or


(i)    Judgments. There is entered against the Borrower (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(j)    ERISA. If the Borrower or any ERISA Affiliate is subject to ERISA: (i) an
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, the Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or


(k)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or


(l)    Change of Control. The United States of America shall fail to own at
least (i) ninety percent (90%) of the equity interests of the Borrower and
(ii) ninety percent (90%) of the equity interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (it being understood that as of the Closing
Date the




66

--------------------------------------------------------------------------------





Borrower is a wholly owned corporate agency and instrumentality of the United
States of America); or


(m)    Debt Ratings.


(i)    The Moody’s Debt Rating is lower than Baa3 and the S&P Debt Rating is
lower than BBB-; or


(ii)    Moody’s and S&P suspend or withdraw their rating of the Borrower’s
senior unsecured long-term non-credit enhanced debt.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.13 and 2.14, shall be applied by the
Administrative Agent in the following order:


67

--------------------------------------------------------------------------------





First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c) and Section 2.13, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Royal Bank of
Canada to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.


68

--------------------------------------------------------------------------------





9.02    Rights and Obligations as a Lender.


(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any of its Affiliates as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


(b)    If the Person serving as the Administrative Agent hereunder is also a
Lender, such Person’s status as Administrative Agent shall not affect such
Person’s obligations as a Lender (including such Person’s obligation to fund
Loans in its capacity as a Lender).


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower,
any Lender or the L/C Issuer.




69

--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit that by its terms must be fulfilled to the satisfaction of
a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent.
9.06    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a




70

--------------------------------------------------------------------------------





successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Any resignation by Royal Bank of Canada as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of its respective duties and obligations hereunder
or under the other Loan Documents, and (iii) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities




71

--------------------------------------------------------------------------------





under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), and 10.04) allowed in such judicial proceeding;
and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
ARTICLE X


MISCELLANEOUS


10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each


72

--------------------------------------------------------------------------------





such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, further, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.02,
the modification of the Letter of Credit Sublimit or of any Default or a
mandatory reduction in Commitments is not considered an extension or increase in
the Commitment of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitment is to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate,” (B) to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate, (C) to
waive the increase in the Applicable Rate set forth in the last paragraph of
Schedule 1.01 and (D) to waive the Liquidity Premium for any Borrowing,
conversion or continuation;


(iv)    change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;


(v)    change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or


(vi)    release the Borrower from its obligations under the Loan Documents
without the written consent of each Lender;


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it or
the increase or decrease of the Letter of Credit Sublimit; and


73

--------------------------------------------------------------------------------







(c)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein with respect to determining the acceptance or rejection of a
proposed plan of reorganization under the Bankruptcy Code and (iv) the Required
Lenders shall determine whether or not to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
10.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).




74

--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities Laws.


(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of a Responsible Officer of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic






75

--------------------------------------------------------------------------------





communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


10.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
10.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including, but not limited to, the reasonable fees, charges and disbursements
of counsel for the Administrative Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including, but not limited to, the
reasonable fees, charges and disbursements of any single counsel for the
Administrative Agent, any Lender or the L/C Issuer unless conflicts of interests
require the use of








76

--------------------------------------------------------------------------------





more than one counsel) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans or
the Letters of Credit, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Loans or the Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, or, in the case of Royal Bank of Canada in its capacity as
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower, or any Environmental Liability related in any way to the Borrower,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or the L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).


(d)    Waiver of Consequential Damages, Etc.




77

--------------------------------------------------------------------------------





(i)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.


(ii)    To the fullest extent permitted by applicable law, no Indemnitee shall
assert, and each Indemnitee hereby waives, any claim against the Borrower, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.


(iii)    Neither the Borrower nor any Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the Transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after the Borrower’s receipt of an invoice demanding such
payment.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


78

--------------------------------------------------------------------------------





10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


79

--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to a Lender; and


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that creates or
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $5,000 (or $7,500 for a
Defaulting Lender); provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment and that the Borrower will not be required to pay such
processing and recordation fee unless the assignment was requested by the
Borrower. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting


80

--------------------------------------------------------------------------------





Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. The Borrower reserves the right to propose
potential assignees and the Lenders agree to consider, in their sole discretion,
the Borrower’s proposed assignees.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, and without cost or expense to, the Borrower, Administrative Agent or
L/C Issuer, sell participations to








81

--------------------------------------------------------------------------------





any Person (other than (i) a natural person, (ii) Defaulting Lender, (iii) the
Borrower or any of the Borrower’s Affiliates and (iv) any Person that is
primarily in the business of producing or transmitting electricity) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso of Section 10.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.


(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Without the consent of, or notice to, the Borrower, the
L/C Issuer or the Administrative Agent, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Royal Bank of Canada assigns all
of its Commitment and Loans pursuant to subsection (b) above, Royal Bank of
Canada may, upon thirty days’ notice to the Borrower and the Lenders, resign as
L/C Issuer. In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Royal Bank of Canada as L/C
Issuer. If Royal Bank of Canada resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit and all L/C Obligations with respect thereto (including
the right to require the Lenders to make




82

--------------------------------------------------------------------------------





Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Royal Bank of Canada to effectively assume the obligations of
Royal Bank of Canada with respect to such Letters of Credit.


10,07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
attorneys, auditors, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto (such other party
acknowledges that it is subject to the confidentiality obligations hereunder
with respect to such Information), (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
any rating agency in connection with rating the Borrower or its Subsidiaries or
the Agreement or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any of its businesses identified as
confidential, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower, provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.


83

--------------------------------------------------------------------------------





10.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10,10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as


84

--------------------------------------------------------------------------------





provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by a Responsible Officer and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender, or (v) a Lender does not
consent to a requested Extension by the Borrower pursuant to Section 2.16, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its




85

--------------------------------------------------------------------------------





interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(A)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(B)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(D)    such assignment does not conflict with applicable Laws; and
(E)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    [Reserved].


10.15    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. EXCEPT FOR THOSE SECTIONS THAT SPECIFICALLY REFERENCE A
FEDERAL STATUTE OR REGULATION, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE FOREGOING
NOTWITHSTANDING, TO THE EXTENT THE FOLLOWING DEFENSES WOULD BE AVAILABLE TO THE
BORROWER UNDER FEDERAL LAW, THEN SUCH DEFENSES SHALL BE AVAILABLE TO THE
BORROWER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS:
(i) NON-LIABILITY FOR PUNITIVE DAMAGES, (ii) EXEMPTION FROM ANTI-TRUST LAWS,
(iii) THE BORROWER






86

--------------------------------------------------------------------------------





CANNOT BE CONTRACTUALLY BOUND BY REPRESENTATION OF AN EMPLOYEE MADE WITHOUT
ACTUAL AUTHORITY, (iv) PRESUMPTION THAT GOVERNMENT OFFICIALS HAVE ACTED IN GOOD
FAITH AND (v) LIMITATION ON THE APPLICATION OF THE DOCTRINE OF EQUITABLE
ESTOPPEL TO THE GOVERNMENT.


(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN THE CITY AND STATE OF NEW YORK OR ANY APPELLATE COURT TAKING
APPEALS THEREFROM FOR ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.16    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED




87

--------------------------------------------------------------------------------





TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
10.18    Statement of Borrower regarding the Bankruptcy Code of the United
States.


The Borrower takes the position that as a government agency the Borrower cannot
be a “debtor” under the Bankruptcy Code of the United States. The agreement of
the Borrower to include the Bankruptcy Code of the United States in the
definition of “Debtor Relief Laws” is not to be interpreted as a recognition,
acknowledgment or agreement by the Borrower of a contrary position.
10.19    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each Transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the services regarding
this Agreement provided by the Administrative Agent and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their Affiliates, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the Transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and Lenders are and have been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, have not been, are not, and will not be acting as advisors,
agents or fiduciaries for the Borrower or any of its Affiliates, or any other
Person and (B) the Administrative Agent, the Lenders and their Affiliates have
no obligation to the Borrower or any of its Affiliates with respect to the
Transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and the Administrative Agent, the Lenders and their Affiliates have
no obligation to disclose any of such interests to the Borrower and its
Affiliates. To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it




88

--------------------------------------------------------------------------------





may have against the Administrative Agent, the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any Transaction contemplated hereby.
10.20    TVA Related Provisions.


In connection with this Agreement each Lender agrees to comply with (i) the
Affirmative Action for Disabled Veterans and Veterans of the Vietnam-Era clause,
41 C.F.R. § 60-250.4, (ii) the Affirmative Action for Handicapped Workers
clause, 41 C.F.R. § 60-741.4, (iii) the Equal Opportunity clause, 41 C.F.R. §
60-1.4, and all amendments to these clauses and all applicable regulations,
rules, and orders issued thereunder. Each Lender that executes this Agreement,
and each Lender that becomes a party to this Agreement by execution of an
Assignment and Assumption, agrees that upon its execution of this Agreement or
such Assignment and Assumption, as applicable, it shall be deemed to have
executed the Certification for Contracts, Grants, Loans, and Cooperative
Agreements attached hereto Exhibit 10.20.
10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the Borrower, Administrative Agent
and the Lenders hereto, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


As used in this subsection, “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which


89

--------------------------------------------------------------------------------





write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule. “EEA Member Country” means any member state of the European Union,
Iceland, Liechtenstein and Norway. “EU Bail-In Legislation Schedule” means the
EU Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. “Resolution Authority” means
any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


10.22    Amendment and Restatement.


The parties hereto acknowledge and agree that this Agreement constitutes an
amendment of the Existing Credit Agreement made under and in accordance with the
terms of Section 10.01 of the Existing Credit Agreement. In addition, from and
after the Closing Date, all references to the “September 2020 Maturity Credit
Agreement” contained in the Loan Documents (including any Exhibits and
Schedules) relating to the Existing Credit Agreement shall be deemed to refer to
this Agreement. The parties hereto hereby acknowledge and agree that (i) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment or
reborrowing, or termination of the Obligations under the Existing Credit
Agreement as in effect prior to the Closing Date and (ii) such Obligations are
in all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Agreement and the other Loan
Documents. By executing this Agreement, each Lender and L/C Issuer party thereto
agrees to all provisions of this amendment and restatement.


[SIGNATURE PAGES FOLLOW]




90

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this June Maturity Credit
Agreement to be duly executed as of the date first above written.
BORROWER:
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:
/s/ Mary Nell Pruitt
 
 
Name:
Mary Nell Pruitt
 
 
Title:
Director, Treasury Management







[SIGNATURE PAGES CONTINUE]







--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:
ROYAL BANK OF CANADA, as Administrative Agent
 
 
 
 
 
By:
/s/ Yvonne Brazier
 
          Name: Yvonne Brazier
 
          Title: Manager, Agency Services





LENDERS:
ROYAL BANK OF CANADA, as a Lender and L/C Issuer
 
 
 
 
 
By:
/s/ Frank Lambrinos
 
          Name: Frank Lambrinos
 
          Title: Authorized Signatory





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]







--------------------------------------------------------------------------------











 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
By:
/s/ Ronnie Glenn
 
          Name: Ronnie Glenn
 
          Title: Director





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









BNP PARIBAS, as a Lender
 
 
By:
/s/ Monica Hanson
          Name: Monica Hanson
          Title: Managing Director
By:
/s/ Marguerite L. Lebon
          Name: Marguerite L. Lebon
          Title: Vice President





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
By:
/s/ Charles Graeub, III
          Name: Charles Graeub, III
          Title: Vice President





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









MIZUHO BANK LTD, as a Lender
 
 
By:
/s/ Donna DeMagistris
          Name: Donna DeMagistris
          Title: Authorized Sigantory





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









REGIONS BANK, as a Lender
 
 
By:
/s/ Ted Tarver
          Name: Ted Tarver
          Title: Vice President





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









SUNTRUST BANK, as a Lender
 
 
By:
/s/ Eric M. Anderson
          Name: Eric M. Anderson
          Title: Sr Vice President





[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Patrick Engel
          Name: Patrick Engel
          Title: Managing Director









[SIGNATURE PAGE TO JUNE MATURITY CREDIT AGREEMENT]





--------------------------------------------------------------------------------






Schedule 1.01
PRICING GRID
Pricing
Level
Ratings1
Commitment
Fee
Rate
LIBOR
Applicable
Margin
L/C Fee
Base Rate
Applicable
Margin
I
AAA or Aaa
0.125%
0.300%
0.300%
0.300%
II
AA+ or Aa1
0.200%
0.500%
0.500%
0.500%
III
AA or Aa2
0.250%
0.550%
0.550%
0.550%
IV
AA- or Aa3
0.300%
0.650%
0.650%
0.650%
V
A+ or A1
0.350%
0.800%
0.800%
0.800%
VI
A or A2
0.400%
0.950%
0.950%
0.950%
VII
A- or A3
0.450%
1.125%
1.125%
1.125%

1
Senior unsecured long term non-credit enhanced debt ratings from S&P and
Moody’s. In the event there is a split in Ratings between Moody’s and S&P and
(i) two Ratings differ by one level, the lower Rating will apply, or (ii) two
Ratings differ by more than one level, one level higher than the lower Rating
level will apply.



Notwithstanding the foregoing, at any time that either the Moody’s Debt Rating
is lower than A3 or the S&P Debt Rating is lower than A-, (a) the LIBOR
Applicable Margin, the L/C Fee and the Base Rate Applicable Margin shall be
increased to one and one-half percent (1.50%), and (b) the Commitment Fee Rate
shall be increased to one half of one percent (0.50%).









--------------------------------------------------------------------------------






Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Applicable Percentage
Commitment
Letter of Credit Commitment
Royal Bank of Canada
30%
$300,000,000
$300,000,000
Barclays Bank PLC
15%
$150,000,000
$150,000,000
Mizuho Bank Ltd
10%
$100,000,000
$100,000,000
BNP Paribas
10%
$100,000,000
$100,000,000
Wells Fargo Bank, National Association
10%
$100,000,000
$100,000,000
SunTrust Bank
10%
$100,000,000
$100,000,000
Regions Bank
10%
$100,000,000
$100,000,000
Branch Banking and Trust Company
5%
$50,000,000
$50,000,000
Total
100%
$1,000,000,000
$1,000,000,000












--------------------------------------------------------------------------------






Schedule 7.01
OTHER PERMITTED LIENS
None.









--------------------------------------------------------------------------------






Schedule 10.02
CERTAIN ADDRESSES FOR NOTICES
1. To the Borrower:
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, TN 37902
Attention: Treasurer
Telephone: 865-632-3366
Facsimile: 865-632-6673


2. To the Administrative Agent:
For operational notices (borrowings, payments, etc.):

Royal Bank of Canada
20 King Street West, 4th Floor
Toronto, ON
M5H 1C4
Attention: Manager, Agency Services
Telephone: (416) 842-3910
Facsimile: (416) 842-4023


Wire Instructions:


Royal Bank of Canada
ABA #: 021-000021
Account #: 920-1033363
Account Name: Royal Bank of Canada, New York
Reference: Tennessee Valley Authority
For further credit to A/C 2937464, Transit 1269
RBCCM Agent Services, New York
Three World Financial Center
200 Vesey Street
New York, NY 10281-8098
Reference: Tennessee Valley Authority


For all other purposes:


3. Royal Bank of Canada
20 King Street West, 4th Floor
Toronto, ON
M5H 1C4
Attention: Manager, Agency Services
Facsimile: (416) 842-4023





--------------------------------------------------------------------------------





4. Royal Bank of Canada, in its capacity as L/C Issuer:
Royal Bank of Canada
Three World Financial Center, 5th Floor
200 Vesey Street
New York, NY 10281-8098
Attention: Credit Administration
Telephone: (212) 428-6289
Facsimile: (212) 428-3015





--------------------------------------------------------------------------------






EXHIBIT 2.02
FORM OF LOAN NOTICE
Date: __________, ____
To:    Royal Bank of Canada, as Administrative Agent
Re: June Maturity Credit Agreement (as amended, modified and supplemented from
time to time, the “Credit Agreement”) dated as of June 13, 2018 among Tennessee
Valley Authority, a wholly owned corporate agency and instrumentality of the
United States of America (the “Borrower”), the Lenders from time to time party
thereto and Royal Bank of Canada, as a Lender and as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
Ladies and Gentlemen:
The undersigned hereby requests (select one):
[ ]    A Borrowing of Loans
[ ]    A conversion or continuation of Loans
1.
On ___________ (a Business Day).

2.
In the amount of $ __________.

3.
Comprised of __________.
[Type of Loan requested]

4.
For LIBOR Rate Loans: with an Interest Period of __ months.

With respect to any Borrowing requested herein, the undersigned Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the proviso to the first sentence of Section 2.01 of the Credit Agreement and
(ii) each of the conditions set forth in Section 4.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.


TENNESSEE VALLEY AUTHORITY
 
 
By:
 
 
          Name;
          Title:






--------------------------------------------------------------------------------






EXHIBIT 2.10
FORM OF NOTE
June 13, 2018
FOR VALUE RECEIVED, TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency
and instrumentality of the United States of America (the “Borrower”), hereby
promises to pay to _________________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under the June Maturity Credit Agreement, dated as
of June 13, 2018 (as amended, modified and supplemented from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto and Royal Bank of Canada, as a Lender and as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Note as of the date set
forth above.
TENNESSEE VALLEY AUTHORITY
 
 
By:
 
          Name:
          Title:









[SIGNATURE PAGE TO NOTE]

--------------------------------------------------------------------------------






EXHIBIT 2.15
FORM OF COMMITMENT INCREASE SUPPLEMENT
COMMITMENT INCREASE SUPPLEMENT, dated as of _____________, 20__ to the June
Maturity Credit Agreement, dated as of June 13, 2018, by and among the Tennessee
Valley Authority (the “Borrower”), the Lenders party thereto, and Royal Bank of
Canada, as a Lender and as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein that are defined in the Credit Agreement shall have the meanings
therein defined.
Pursuant to Section 2.15 of the Credit Agreement, the Borrower hereby proposes
to increase (the “Increase”) the Commitment Amount from $__________ to
$__________.
Each of the following Lenders (each an “Increasing Lender”) has been invited by
the Borrower, and has agreed, subject to the terms hereof, to increase its
Commitment Amount as follows:
Name of Lender
Commitment Amount (after giving effect to the Increase)
 
$__________
 
$__________
 
$__________



Each of the following Persons (each, a “New Lender”) has been invited by the
Borrower, and has agreed, subject to the terms hereof, to become a “Lender”
under the Credit Agreement with a Commitment Amount in the amount set forth
below:
Name of New Lender
Commitment Amount
 
$__________
 
$__________
 
$__________



The Borrower hereby represents and warrants to the Administrative Agent, each
Lender and each New Lender that immediately before and after giving effect to
the Increase, no Default or Event of Default exists or would exist, that the
representations and warranties contained in the Credit Agreement are true and
correct with the same effect as though such representations and warranties had
been made on the effective date of the Increase, except those which are
expressly specified to be made as of an earlier date, and all of the
requirements of Section 4.03 have been satisfied.
Pursuant to Section 2.15 of the Credit Agreement, by execution and delivery of
this Commitment Increase Supplement, together with the satisfaction of all of
the requirements set forth in such Section 4.03 (the date of such satisfaction
being the “Increase Effective Date”), (i) each of the Increasing Lenders shall
have, on and as of the Increase Effective Date, a Commitment Amount





--------------------------------------------------------------------------------





equal to the amount set forth above next to its name, and (ii) each of the New
Lenders as of the Increase Effective Date shall be deemed to be a “Lender”
under, and as such term is defined in, the Credit Agreement, and shall have a
Commitment Amount equal to the amount set forth above next to its name.


[BALANCE OF THIS PAGE IS INTENTIONALLY BLANK]






    



--------------------------------------------------------------------------------






IN EVIDENCE of the foregoing, each of the undersigned has caused this Commitment
Increase Supplement to be duly executed on its behalf.
TENNESSEE VALLEY AUTHORITY, as Borrower
 
 
By:
 
          Name:
          Title:





ROYAL BANK OF CANADA, as Administrative Agent
 
 
By:
 
          Name:
          Title:





[INCREASING LENDER]
 
 
By:
 
          Name:
          Title:





[NEW LENDER]
 
 
By:
 
          Name:
          Title:









[SIGNATURE PAGE TO COMMITMENT INCREASE SUPPLEMENT]

--------------------------------------------------------------------------------






EXHIBIT 2.16
FORM OF EXTENSION AGREEMENT
This Extension Agreement, dated [ ], 20[ ], (“Extension Agreement”) is made
among Tennessee Valley Authority, a wholly owned corporate agency and
instrumentality of the United States of America (the “Borrower”), the lending
institutions listed on the signature pages hereto (each a “Consenting Lender”
and, collectively, the “Consenting Lenders”) and Royal Bank of Canada, as
Administrative Agent, L/C Issuer and a Lender (the “Administrative Agent”)
pursuant to Section 2.16 of the Credit Agreement (as defined below). Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.
Recitals
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain June Maturity Credit Agreement, dated as of June 13, 2018 (the
“Credit Agreement”);
WHEREAS, the parties hereto wish to extend the Maturity Date of the Credit
Agreement pursuant to Section 2.16 of the Credit Agreement for the Consenting
Lenders.
Agreement
SECTION 1.    Extension of Maturity Date of Credit Agreement. The Maturity Date
of the Credit Agreement is hereby extended to _______ __, 20[[24]/[25]] for the
Consenting Lenders pursuant to Section 2.16 of the Credit Agreement.
SECTION 2.    Conditions of Effectiveness.
This Extension Agreement shall become effective on the date when, and only when,
the following conditions are satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Extension Agreement executed by the Borrower and each Lender.
(b)    The Administrative Agent shall have signed and acknowledged this
Extension Agreement.
SECTION 3.    Execution in Counterparts.
This Extension Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Extension Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Extension Agreement shall become
effective when it shall have been executed by a Responsible Officer and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other


    







--------------------------------------------------------------------------------







parties hereto. Delivery of an executed counterpart of a signature page to this
Extension Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Extension
Agreement.
SECTION 4.    Governing Law.
THIS EXTENSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]


    







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Extension Agreement to be duly
executed as of the date first above written.


TENNESSEE VALLEY AUTHORITY, as Borrower
 
 
By:
 
          Name:
          Title:





[SIGNATURE PAGE TO EXTENSION AGREEMENT]





--------------------------------------------------------------------------------









ROYAL BANK OF CANADA, as Administrative Agent
 
 
By:
 
          Name:
          Title:





[SIGNATURE PAGE TO EXTENSION AGREEMENT]





--------------------------------------------------------------------------------









[EXTENDING LENDER]
 
 
By:
 
          Name:
          Title:





[SIGNATURE PAGE TO EXTENSION AGREEMENT]





--------------------------------------------------------------------------------






EXHIBIT 4.01A-1
FORM OF LEGAL OPINION OF BORROWER’S INTERNAL COUNSEL
June 13, 2018




Royal Bank of Canada, as Administrative Agent, L/C Issuer, and a Lender,
and the Other Lenders Named on Schedule 1 Hereto (“Other Lenders”)
20 King Street West, 4th Floor
Toronto, ONTARIO
M5H 1C4


Dear Ladies and Gentlemen:


The Tennessee Valley Authority (“TVA” or “Borrower”) is a corporate agency and
instrumentality of the United States government, organized by and existing under
the authority of the Tennessee Valley Authority Act of 1933, as amended, 16
U.S.C. §§ 831-831ee (2012) (“TVA Act”). The TVA Office of the General Counsel
has acted as counsel for the Borrower in connection with the negotiation of the
June Maturity Credit Agreement dated as of June 13, 2018, among the Borrower,
Royal Bank of Canada, as Administrative Agent, L/C Issuer, and a Lender, and the
Other Lenders (the “Credit Agreement”). This opinion is given in accordance with
the requirements of Section 4.01(a)(ii) of the Credit Agreement. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
provided to such terms in the Credit Agreement. The Credit Agreement and the
Notes dated as of June 13, 2018, given by the Borrower to Royal Bank of Canada
and the Other Lenders are referred to herein collectively as the “Loan
Documents.”


As the Assistant General Counsel, Finance, I or persons under my supervision
have (1) participated in the preparation of the Loan Documents, (2) examined
copies of each Loan Document as executed by the Borrower, (3) examined such
certificates, documents, and records, and have made such examination of law, as
I have deemed necessary to render the opinions expressed below, and (4) examined
and relied as to matters of fact upon representations and warranties contained
in the Loan Documents and in certificates, copies of which have been furnished
to you, in connection with the Loan Documents.


The opinions expressed below are limited to matters governed by the internal
laws of the State of Tennessee and the federal laws of the United States of
America. Generally, the Borrower, as a corporate agency and instrumentality of
the United States government, is not subject to state laws.


On the basis of the foregoing, and subject to the assumptions and limitations
hereinafter stated, my opinion is as follows:







--------------------------------------------------------------------------------





1.    The Borrower is a corporate agency and instrumentality of the United
States government existing as described in the first paragraph of this letter
and has the authority under the TVA Act to enter into and be bound by the Credit
Agreement.


2.    The Borrower has all requisite power and authority to execute, deliver,
and perform its obligations and incur liabilities under the Loan Documents and
has duly taken or caused to be taken all necessary corporate action to authorize
the execution and delivery of, and the performance of its obligations and the
making of borrowings under, the Loan Documents, including the reimbursement of
any drawings under Letters of Credit.


3.    No consent, approval, authorization, or order of, or filing, registration,
or qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery, or performance of, or the making of
borrowings under, the Loan Documents by the Borrower (except for such consents,
approvals, and authorizations that have been obtained, or for Current Reports on
Form 8-K, Quarterly Reports on Form 10-Q, or Annual Reports on Form 10-K that
the Borrower is required to file as a result of the execution, delivery, or
performance of the Loan Documents with the Securities and Exchange Commission).


4.    The Borrower has duly authorized, executed, and delivered the Loan
Documents.


5.    I note that each of the Loan Documents states that it is governed by the
laws of the State of New York. In the event that the laws of the State of
Tennessee are deemed to govern the Loan Documents, each Loan Document
constitutes the legal, valid, and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.


6.    The execution and delivery of, and the performance of the Borrower’s
obligations and the making of borrowings under, the Loan Documents will not
violate, conflict with, or otherwise contravene, or result in or require the
creation of a Lien under (a) any Law applicable to the Borrower (including,
without limitation, the TVA Act), (b) any judgment, writ, order, injunction, or
decree of any Governmental Authority binding on the Borrower or any Property of
the Borrower, or (c) the agreement identified on Schedule 2 hereto.


7.    The application of the proceeds of the Loans as described in the Credit
Agreement does not violate or conflict with Regulation T, U, or X of the Board
of Governors of the Federal Reserve.


My opinion with respect to the enforceability of any document or obligation
referred to above is expressly limited to applicable laws affecting the manner
of enforcement of the rights of creditors generally against the United States
and is subject to (1) fraudulent transfer, moratorium, and other laws of general
applicability relating to or affecting creditors’ rights, (2) general equity
principles, and (3) rights to indemnification and contributions which may be
limited by applicable law or equitable principles. The term “enforceable” as
used in this opinion does not refer to the equitable remedy of specific
enforcement of contracts, but refers to the enforcement





--------------------------------------------------------------------------------





of contract rights through the use of legal or equitable remedies as may be
appropriate under the circumstances.


This opinion is solely for the benefit of Royal Bank of Canada, as
Administrative Agent, L/C Issuer, and a Lender, and the Other Lenders, and their
successors and assigns, in connection with the transactions described above and
is not to be used, circulated, quoted, or otherwise referred to for any other
purpose without my express written permission (except that this opinion (i) may
be circulated or quoted to governmental regulatory agencies having jurisdiction
over any Person permitted to rely on this opinion and (ii) may be used,
circulated, quoted, or referred to as required by any order of any court or
governmental authority; provided, however, that in each case no Person shall be
entitled to rely on this opinion).


My opinions are based on facts and laws in existence on the date hereof, and I
disclaim any obligation to update this opinion for events occurring or coming to
my attention after the date hereof.


Sincerely,






James E. Norris
Assistant General Counsel, Finance




Enclosures





--------------------------------------------------------------------------------







Schedule 1




Royal Bank of Canada
__________________
__________________
__________________
__________________
__________________
__________________









--------------------------------------------------------------------------------







Schedule 2




The Basic Tennessee Valley Authority Power Bond Resolution adopted by the Board
of Directors of TVA on October 6, 1960, as amended on September 28, 1976,
October 17, 1989, and March 25, 1992.















--------------------------------------------------------------------------------






EXHIBIT 4.01A-2
FORM OF LEGAL OPINION OF BORROWER’S EXTERNAL COUNSEL


June 13, 2018


To Royal Bank of Canada, as Administrative Agent,
L/C Issuer, and a Lender, and the Other Lenders
referred to below


Re:     June Maturity Credit Agreement
Ladies and Gentlemen:
We have acted as special counsel to the Tennessee Valley Authority, a wholly
owned corporate agency and instrumentality of the United States of America
(“TVA”), in connection with the June Maturity Credit Agreement, dated as of June
13, 2018, among TVA, the Lenders and Royal Bank of Canada, as a Lender and L/C
Issuer and in its capacity as Administrative Agent (the "Credit Agreement").
Capitalized terms used in this opinion letter and not otherwise defined herein
shall have the meanings specified in the Credit Agreement. This opinion is
furnished to you pursuant to Section 4.01(a)(ii) of the Credit Agreement.
Materials Examined
In connection with rendering the opinions contained herein, we have examined
copies of the Credit Agreement and the Notes (collectively, the “Loan
Documents”). In addition, we have examined and relied upon originals or copies,
certified or otherwise identified to our satisfaction, of such records,
agreements, instruments and certificates (including records and certificates of
TVA) and have made such investigations of law as we have deemed necessary or
appropriate for the purposes of delivering the opinions contained herein.
Opinion
Based on such examination and having regard for legal considerations that we
deem relevant and subject to the assumptions and qualifications set forth below,
we are of the opinion that the Loan Documents, to the extent that such Loan
Documents are governed by New York law, constitute the valid and binding
obligations of TVA, enforceable against TVA in accordance with their respective
terms.
Certain assumptions and qualifications
We are members of the bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York. We note that the parties to the
Credit Agreement have designated New York law to govern the Credit Agreement,
except for those sections that specifically reference a federal statute or
regulation and except to the extent certain defenses would be available to TVA





--------------------------------------------------------------------------------





under federal law. We express no opinion as to whether the law of any particular
jurisdiction applies to the Loan Documents, and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the Loan Documents.
With your permission we have assumed the following: (a) the authenticity of
original documents and the genuineness of all signatures; (b) the conformity to
the originals of all documents submitted to us as copies; (c) the truth,
accuracy and completeness of the information, factual matters, representations
and warranties as to matters of fact contained in the records, documents,
instruments and certificates we have reviewed; and (d) each of the parties to
the documents referred to herein have duly authorized, executed and delivered
such documents and such parties have the requisite power and authority to
execute and deliver such documents and to perform their respective obligations
thereunder; (e) except as set forth in the opinion above, the legal, valid and
binding effect of such documents on such parties and (f) the absence of any
evidence extrinsic to the provisions of the Loan Documents between the
respective parties thereto that such parties intended a meaning contrary to that
expressed by the respective provisions thereof.
Our opinion that any Loan Document is valid, binding or enforceable in
accordance with its terms is qualified as to: (a) limitations imposed by
bankruptcy, insolvency, reorganization, arrangement, fraudulent conveyance,
moratorium, or other laws relating to or affecting the rights of creditors
generally; (b) rights to indemnification and contribution which may be limited
by applicable law and equitable principles; (c) the unenforceability under
certain circumstances of provisions imposing penalties, forfeiture, late payment
charges, or an increase in interest rate upon delinquency in payment or the
occurrence of any event of default; and (d) general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing, and the possible unavailability of specific performance or
injunctive relief, regardless of whether such enforceability is considered in a
proceeding in equity or at law. We express no opinion herein as to the creation,
perfection, priority or enforceability of any security interest.
This opinion is solely for your benefit in connection with the transaction
covered by the first paragraph of this opinion letter and, except as provided
below, may not be relied upon, used, quoted or referred to by, nor may copies
hereof be delivered to, any other person, or for any other purpose without our
prior written approval. Copies of this opinion letter may be furnished to, but
not relied upon by, (a) prospective permitted assigns under the Loan Documents
and their advisors, (b) your legal counsel in connection with their providing
advice regarding the Loan Documents, (c) your auditors and bank examiners in
connection with their audit and examination functions, and (d) any person or
entity to whom disclosure is required to be made by law or court order. At your
request, we hereby consent to reliance hereon by your successors and permitted
assigns pursuant to the Loan Documents, on the condition and understanding that
(i) this opinion letter speaks only as of the date hereof, (ii) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addresses, or to take into
account changes in law, facts or other developments of which we may later become
aware, and (iii) any such reliance by your successor or permitted assign must be
actual and reasonable under the circumstances existing at the time of the
assignment, including any changes in law, fact or any other development known to
or reasonably knowable by such successor or permitted assign at such time. We
disclaim any obligation to update this opinion letter for events occurring or
coming to our attention after the date hereof.







--------------------------------------------------------------------------------





Very truly yours,







--------------------------------------------------------------------------------






EXHIBIT 4.01B
FORM OF PAYOFF LETTER
[date]

Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, TN 37902
Attention: Treasurer


Re:
June Maturity Credit Agreement (the “Credit Agreement”) dated as of June 13,
2018, among Tennessee Valley Authority, a wholly owned corporate agency and
instrumentality of the United States of America (the “Borrower”), the Lenders
identified therein and Royal Bank of Canada, as a Lender and as Administrative
Agent and L/C Issuer (the “Administrative Agent”)

Ladies and Gentlemen:
Capitalized terms used herein but not otherwise defined herein have the meanings
provided to such terms in the Credit Agreement. The Borrower has advised the
Administrative Agent that the Borrower intends to enter into new credit
facilities and to repay in full all principal, accrued interest, accrued fees,
expenses and other obligations of the Borrower under the Credit Agreement and
the other Loan Documents (collectively, the “Obligations”). In connection
therewith, the Borrower and the Administrative Agent, on behalf of itself and
the Lenders, agree as follows:
1.    Notice. In accordance with Section 2.05(a) of the Credit Agreement, the
Borrower has advised the Administrative Agent that it proposes to terminate the
Credit Agreement and all Commitments outstanding thereunder.
2.    Outstanding Letters of Credit. For the avoidance of doubt, all Letters of
Credit issued and outstanding under the Credit Agreement shall be deemed to be
outstanding under a new credit facility to be entered into among the Borrower,
the Administrative Agent and certain other lenders. All fees accrued thereon
under the Credit Agreement shall be paid by the Borrower as set forth below.
3.    Payoff Amount. The aggregate amount of Obligations owing by the Borrower
on the date of this letter (the “Payoff Amount”) is as follows:
Principal
$_____
Accrued Interest
$_____
Accrued Commitment Fees
$_____
Accrued Letter of Credit Fees
$_____
Total Payoff Amount
$_____








--------------------------------------------------------------------------------





provided, however, if the Payoff Amount is not paid in full (without condition
or deduction for any counterclaim, defense, recoupment or setoff) to the
Administrative Agent in Dollars in immediately available funds prior to 2:00
p.m. Eastern time on the date of this letter, as long as the Borrower has not
requested any Borrowing or Letter of Credit after the date hereof, the Payoff
Amount shall be increased by $[●] for each twenty-four (24) hour period (or
portion thereof) thereafter until the receipt of the Payoff Amount (as so
increased).
4.    Termination. Upon receipt by the Administrative Agent of (a) an original,
facsimile transmission or pdf of this letter executed by the Borrower and
(b) the Payoff Amount pursuant to the credit instructions set forth on Schedule
1 hereto, then:
(i)    the Commitments shall automatically terminate;
(ii)    the Borrower, Administrative Agent, Arrangers, Lenders and L/C Issuers
shall automatically be released and discharged from the obligations, claims and
demands under the Loan Documents, except for and with respect to (A) obligations
and liabilities that pursuant to the Credit Agreement expressly survive
repayment of the Obligations and/or termination of the Credit Agreement (the
“Surviving Obligations”) and (B) claims against the Borrower in connection with
any bankruptcy or insolvency proceeding of the Borrower if and to the extent any
payment or other transfer made by the Borrower to the Administrative Agent or
any Lender on or prior to the date of this letter is avoided or otherwise
rescinded, so that the Administrative Agent or such Lender is required pursuant
to any final order of a court of competent jurisdiction to repay such payment or
transfer; and
(iii)    each of the Loan Documents shall automatically terminate except for the
Surviving Obligations.
5.    Governing Law. This letter shall be governed by, and construed in
accordance with, the law of the State of NEW YORK.
6.    Miscellaneous. This letter (a) may be executed in one or more
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument, (b) sets forth the
entire agreement among the parties relating to the subject matter pertaining
hereto, and no term or provision hereof may be amended, changed, waived,
discharged or terminated orally or otherwise, except in writing signed by each
such party, and (c) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. The headings and
titles of the paragraphs above are for convenience only and have no substantive
meaning herein.
[SIGNATURES ON FOLLOWING PAGE]


    



--------------------------------------------------------------------------------







If this letter correctly states our agreement, please so indicate by executing
and returning a copy of this letter to us.
Very truly yours,
ROYAL BANK OF CANADA, as Administrative Agent
 
 
By:
 
 
          Name:
          Title:



ACKNOWLEDGED AND AGREED:
TENNESSEE VALLEY AUTHORITY
 
 
By:
 
 
          Name:
          Title:







    



--------------------------------------------------------------------------------






Schedule 1
Credit Information
Bank:
 
Location:
 
Account #:
 
ABA # for Wires:
 
Attention:
 
Reference:
 












--------------------------------------------------------------------------------






EXHIBIT 10.06
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:    ______________________________
2.    Assignee:    ______________________________
                [and is an Affiliate/Approved Fund of [identify Lender]1]
3.    Borrower:    Tennessee Valley Authority
4.    Agent:        Royal Bank of Canada, as the administrative agent
5.
Credit Agreement:    June Maturity Credit Agreement dated as of June 13, 2018
among Borrower, the Lenders parties thereto and Royal Bank of Canada, as
Administrative Agent







____________________________
1    Select as applicable.







--------------------------------------------------------------------------------





6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans




 
 




 
 



[7.    Trade Date:    __________]
Effective Date: __________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
         Name:
         Title:





ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
         Name:
         Title:





[Consented to and]2 Accepted:
ROYAL BANK OF CANADA, as Administrative Agent
 
By:
 
 
         Name:
         Title:









_______________________
2
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



    



--------------------------------------------------------------------------------







[Consented to:]3
[ROYAL BANK OF CANADA, as L/C Issuer]
 
By:
 
 
         Name:
         Title:





TENNESSEE VALLEY AUTHORITY
 
By:
 
 
         Name:
         Title:

























































_____________________________
3
To be added only if the consent of the Borrower and/or other parties (e.g. L/C
issuer) is required by the terms of the Credit Agreement.



    



--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date







--------------------------------------------------------------------------------





and to the Assignee for amounts which have accrued from and after the Effective
Date.
3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




    



--------------------------------------------------------------------------------






EXHIBIT 10.20
CERTIFICATION FOR CONTRACTS, GRANTS,
LOANS, AND COOPERATIVE AGREEMENTS
The undersigned certifies, to the best of his or her knowledge and belief, that:
1.
No federal appropriated funds have been paid or will be paid by or on behalf of
the undersigned to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.

2.
If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure of Lobbying Activities,” in accordance
with its instructions.

3.
The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.

This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by 31 U.S.C. 1352. Any person who fails to file the required
certification shall be subject to a civil penalty of not less than $10,000 and
not more than $100,000 for each such failure.





